FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                5      1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 1 of 48
                                                                       RECEIVED  NYSCEF: 01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                5                     1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 2 of 48
                                                                                      RECEIVED  NYSCEF: 01/27/2020




         agrees,     and         it concludes               that     justice            does     not    require          amending                 the        petition        this    late     in the



         proceedings.



                                                                                               IIL          Conclusion



                     Accordingly,                       it is hereby             ORDERED                    AND        ADJUDGED                              as fellóws:            the     Rule    21   Motion



         (DE      280)         is DENIED;                 the      Rule       15 Motion                (DE      311)        is DENIED;                        Intervenor            Dershowitz's



         Motion          for    Limited            Intervention                  (DE      282)        and     Motion           for     Leave            to File         Supplerñéntal               Reply    in


                                                                                                                                                                                          Petitioners'
         Support         of Motion                for     Limited          Intervention                 (DE     317)        are       DENIED                   AS       MOOT;


         Motion          to    Seal     (DE        292)         is DENIED                  AS MOOT;                  the       following                materials            are     hereby


         STRICKEN                     from        the     record:


                                        •                DE 279,            in its       entirety.


                                        •                DE 280,            all    sentences            between             the                                sentences:
                                                                                                                                     following
                                                         "The       Government                   then        concealed               from      Jane           Doe       #3   the

                                                         existence            of its NPA               from      Jane        Doe        #3,       in violation               of her
                                                                                             CVRA"
                                                         rights      under          the                        (DE     280        at 3);          and        "The

                                                         Government                    was     well      aware         of    Jane       Doe        #3         when         it was

                                                         negotiating               the    NPA,          as it listed           her      as a victim                 in the
                                                                                               NPA"
                                                         attachment               to the                      (DE      280        at 6).


                                        •                DE 291-1,                paragraphs                                                       19 through
                                                                                                         4, 5, 7,        11,      13,       15,                               53,
                                                         and       59.


                                        •                DE                       paragraphs             7 through                                           and     49.
                                                                  310-1,                                                        12,     16,       39,


                                        •                DE 293,            in its       entirety.



                     DONE               AND             ORDERED                    in     chambers            at West          Palm           Beach,            Palm         Beach        County,


                                  6"'
         Florida,        this               day    of April,             2015.




                                                                                                                         KENNETH                        A.     MARRA
                                                                                                                         United             States           District        Judge




                                                                                                               10
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                6      1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 3 of 48
                                                                       RECEIVED  NYSCEF: 01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                                        INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                6                                       1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 4 of 48
                                                                                                        RECEIVED  NYSCEF: 01/27/2020




                                                                                     AFFIDAVIT                         OF           J.     STANLEY                          POTTINGER


                       1.     I am            a member                          of     the         Bars           of     California                     and         New             York,                 and             am          the         Managing
      Partner               of        The         Pottinger                      Firm          in     South                 Salem,                Westchester                                County,                     New              York.               I have                 been

      one       of     the            attorneys                     representing                           Virginia                 Giuffre               (formerly                     Virginia                    Roberts)                      since                 early             2014.



                      2.      I am            a former                    Director                  of     the         Office              for     Civil          Rights                 at        the         Department                               of        Health,
      Education                       and         Welfare                   and         a former                     Assistant                    Attorney                   General                      in     charge                     of     the            Civil            Rights

      Division               of       the         United                 States              Department                           of       Justice.


                      3.      I have                  been          advised                   of      the         assertions                      Mr.           Dershowitz                          has          made                  to        the         Florida                 Bar

      concerning                       David              Boies              and          Sigrid                McCawley.                          I make                   this        affidavit                    at        the         request                     of     counsel

      for     Mr.       Boies                and          Ms.            McCawley                         in     order            to       provide                the         Florida                   Bar         with              information                             I have

      regarding                    the        accuracy                      or       inaccuracy                        of     those              assertions.



                      4.      In       or     about              June                2014,            I approached                               David            Boies                 to     see             if he           would               be         willing                to
      serve          as          co-counsel                         to     a young                    woman,                  Virginia                Giuffre,                 who             had             been                 the         victim                 of     sex

      trafficking                  when                 she         was          a child.                 I told         Mr.           Boies          that          Ms.            Giuffre                 had                been           sexually                        abused

      and       trafficked                       by      Jeffrey                 Epstein,                 a convicted                        sex           offender.                     I told            Mr.            Boies              that            the            FBI       and
      Florida               prosecutors                          had         identified                     more             than           20       girls,            including                     Ms.            Giuffre,                    whom                    Mr.        Epstein
                                                                                                                                           out"
      himself               had          abused                  and            whom                he         had          "lent                     to        friends             and              business                         associates.                                 I told

      him       that         the         total           number                   of     girls           involved                   was           much             larger.


                      5.      I explained                        to        Mr.         Boies             that          Ms.          Giuffre             had            decided                     to     dedicate                         herself                 to        bringing
      attention                  to    the            problem                of        sex          trafficking,                    particularly                       of     children,                       and             that         in     that            connection

      she       was           speaking                        out        about            her            experiences.                            I told          Mr.         Boies                 that         Ms.                Giuffre              was             already
      represented                           by        counsel                but        that          she          and            her       counsel                 expected                            her         to        become                    the            target              of
      vicious               attacks                by      persons                     whose                   identities                 she        revealed,                      many                  of     whom                     were           rich               and

      powerful,                   and            that         we         believed                   it would                 be          desirable                to        have              additional                           legal          help             available                    to
      her.



                      6.      I approached                                Mr.         Boies              because                    of      my       high           regard                   for        him          and              Boles             Schiller
      Flexner                LLP            ("BSF");                  because                    of       his        well-known                       willingness,                            and             the         willingness                             of        his     firm,         to
      take       on         cases                in the             public             interest;                  and          because                     of     his        firm's                particular                        commitment                               to

      representing                          abused                  women                    and          children.



                       7.     I told             Mr.      Boies              that            there             was          an         existing                 legal         proceeding                                 in        Florida              in which                     Ms.
      Giuffre               might            be         called             as        a witness.                        Mr.          Boies           said           that            he        was           not           a         member                    of        the         Florida
      Bar       and          that           he        was           limited             in     the          number                   of     pro       hac           vice            motions                     he            could             file,        but            that          he
      believed                his           Florida              partner,                Sigrid                 McCawley,                         who            also         had             a particular                            interest                    in        helping
      abused                and          disadvantaged                                  women                    and          children,                    might             be         interested                            in     assisting                     in       the
      representation                              of     Ms.             Giuffre.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                                     INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                6                                     1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 5 of 48
                                                                                                      RECEIVED  NYSCEF: 01/27/2020



                        8.     Mr.         Boies             made                clear            that           before                   undertaking                        a      representation                                of     Ms.         Giuffre             his         firm

      would             have             to      be      satisfied                    that        she            was,                in fact,              a victim                of      sex          trafficking                    and       was             not      making
      unfounded                         claims.               I told            Mr.        Boies                that               I believed                  Ms.          Giuffre               to      be        credible;                 that         her         other

      current                counsel,                   Brad            Edwards,                      a respected                                litigator             and             former                state          prosecutor,                       and         Paul

      Cassell,                a distinguished                                   professor                      of         law         and           former             United                   States              District             Judge,                both        of

      whom              were             experienced                             in    dealing                   with               sex         abuse               cases,                believed                   her        to      be     credible;                  that         the

      FBI       had           found              her         to      be         a victim                  of     sex               trafficking                 by      Mr.          Epstein;                   and          that         other          witnesses

      corroborated                            what           Ms.           Giuffre                said.               Mr.            Boies              said         he          might            want           her         to      take        a lie           detector

      test,         not       because                    he         didn't            believe                   her,               but      as        further              due           diligence.                   I said             I thought                Ms.

      Giuffre             would               be        prepared                      to     take              such                a test.



                        9.     In the            fall        of     2014,              I asked                   Mr.               Boies              if his        firm          represented,                         or         if he        knew,             Mr.       Leslie

      Wexner.                     I told         him         that          in the            course                      of        investigating                       facts              related              to      Mr.         Epstein's                  sex

      trafficking,                   Mr.         Wexner                    had          been               identified                       as        a close               business                     associate                      and         personal                   friend

      of      Mr.       Epstein.                  I told           Mr.          Boies             that           there                were             assertions                        that          Mr.      Wexner                   had         permitted                       Mr.

      Epstein                to     use,           and            entertain                  on,           Mr.            Wexner's                      Yacht,               and          that           Mr.        Wexner                    was       alleged                 to

      have           had           sex        with           one           or        more            of        Mr.            Epstein's                    girls,          including                    Ms.          Giuffre.



                        10.        Mr.        Boies               told          me         that           his        firm            did        not          represent                    Mr.       Wexner                   or        his     companies,                            but

     that          he        had         met          Mr.         Wexner                   at      one              or         more            dinner               parties.               Mr.           Boies            cautioned                     that           before

      any       assertions                        by         Ms.          Giuffre               about                Mr.            Wexner                   were            made,                the         facts          should              be        thoroughly
      investigated                         and          Mr.         Wexner                   should                      be         given             a chance                    to      address                   the       assertions                      she        was

      making                 about             him.           I agreed                     and        asked                        Mr.      Boies              if BSF              would                undertake                      that       investigation.
      Mr.       Boies              said          he      would                  ask          BSF               lawyers                    in     Florida              to         help.


                        11.        I know               that         Mr.             Wexner                    was             initially              contacted                     for         a discussion                           with      him          and/or                 his
      counsel                 in     December                        2014              by         Mr.           Steve                Zack,              the         head            of     BSF's               Miami                 office          and         the      former

      President                    of      the        Florida                Bar           and          of      the            American                        Bar         Association.                         I also              know            that         Messrs.

     Zack,              Boies,             and           one         or         more             other               lawyers                     at     BSF           subsequently                              spoke                with        counsel                 for         Mr.

     Wexner.


                        12.        Mr.        Dershowitz                             has        asserted                           that        an       effort         was              made             to     extort               Mr.       Wexner.
     Although                      I was          not          present                 during                  all        of       the         communications                                    with          Mr.        Wexner's                    counsel,                   I
      know           that:



                                                   (a)       There               was            no        plan                or     intent             to     extort,              no       suggestion                        of       extortion,                and           no
            contemplation                               of     extortion                     when               I asked                     Mr.         Boies              for      his         firm's          assistance                       with          respect                to
            Mr.         Wexner                   in the            fall         of    2014,               or         at        any         other             time.



                                                   (b)       I spoke                  contemporaneously                                                 with         Messrs.                    Zack            and          Boies             about             their
            discussions                          with          Mr.         Wexner's                        counsel.                        At         no      time          was           there              any       indication                    whatsoever
            that          Messrs.                 Zack,              Boies,                or     anyone                        else           representing                            Ms.        Giuffre                 had          asked            for       anything
            from             Mr.        Wexner                    and           his     counsel                      other                than          information,                         or     that            any       attempt                at       extortion
            had           been             made              or      contemplated.




                                                                                                                                                       2
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                                     INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                6                                       1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 6 of 48
                                                                                                        RECEIVED  NYSCEF: 01/27/2020




                                                    (c)          I am         informed                       that        the         last        communication                                  with           Mr.        Wexner's                         counsel                 was
             in    December                           2015.



                                                    (d)          Neither                 Mr.         Wexner                   nor         his     counsel                    has          ever          given              any          indication                     that          they
             believed                    they         were              threatened                           or     that        there             was            any         attempted                       extortion.




                                                    (e)       A        representative                               of       Mr.      Wexner's                        counsel                  stated             to       the         media               that          she         or

             he,     the            representative,                                 did         not         believe                there              had        been              any          extortion                  attempt.



                      13.            In or            about                 December                         2014,             Mr.         Boies               asked              me       to      interview                     Ms.          Giuffre

     personally,                         face-to-face,                             in     order             to      gather                further              details             of      her      experiences                               with          Mr.         Epstein
                                              "scrub"
     and           others;                to                                her         story          yet         again;             and         to        assess                 her         credibility                  both             specifically                      and          in

     general.                   I did            so        for      more                 than          two          hours             approximately                                60      days           later,            in     February                       2015,              in

      Denver,                  Colorado.                          At        that         time             Ms.       Giuffre's                   description                        of     relevant                 events,                   including                   intimate

     details,              and            her         answers                       to      probing                 questions                     remained                        consistent                      with           her         earlier             statements
     to      me       and            Mr.          Boies                and          her         other             counsel,                  Messrs.                   Edwards                     and          Cassell.                      I reported                     the        gist

     of      my       interview                     to       Mr.            Boies              and          gave             him          my      conclusion                        that          her        credibility                     was           intact.



                      14.           At     the          end            of     December                            2014,             Ms.         Giuffre's             counsel                      (Messrs.                      Edwards                     and            Cassell)
                                                                                                                                                                 (CVRA)"
     filed         papers                  in     the        so-called                         "Crime               Victims                 Rights                                         case           in the             United                  States                 District
     Court           for        the            Southern                      District                of      Florida               that         named                 Mr.          Dershowitz,                         among                  others,                  as

     someone                        who           had            participated                          in     the        sexual                 exploitation                       of      Ms.       Giuffre.                    Mr.          Boies              was           not        a
     lawyer               in    that            case,             and             did          not        draft         or     participate                       in the            drafting               or       filing         of         that         pleading.



                      15.           When                I informed                        Mr.          Boies             of     the         filing          he        told         me       that        while               he     was              aware               of     Mr.
     Dershowitz's                               reputation                     for         running                  naked             on         beaches                     in     Martha's                   Vineyard                      and           hitting            on
     students                   and             girlfriends                    of        students,                   he        was           disappointed                           to      learn            of      his         involvement                           with
     someone                        as      young                 as        Virginia.                     He        also           told         me        that         while             the       naming                   of     some               perpetrators
     was           probably                     inevitable,                        he       thought                 the         more             the           public             focus           could              be      kept             on      the         evil        of

     trafficking                    and           the        less            on          the         personalities                         involved                   the         better           it would                 be         for        Virginia.                  Mr.
     Boies            said           that          Mr.            Dershowitz's                              standard                  practice                   in     defending                      clients              was              to     try     to     attack
     and           smear                 the      victim,                   and          that         he         was          concerned                         Mr.      Dershowitz                          would               do      the          same               to
     Virginia.



                      16.           In January                         2015,                Ms.           Ghislaine                   Maxwell,                    a former                  close              associate                      of      Jeffrey
     Epstein's                      and          friend            of        Mr.          Dershowitz's,                             launched                     a series                 of      public             attacks                  on          Ms.      Giuffre's
     credibility.                     At        the         same              time,              Mr.         Dershowitz                          launched                    a series                of        public             attacks                  on      Messrs.
     Edwards                    and             Cassell                 for         their            representation                              of       Ms.         Giuffre              and         for        having                filed             Ms.      Giuffre's
     affidavit                 in the             CVRA                 case               naming                  him.



                      17.           Early             in     January                      Mr.         Dershowitz                          went            on     television,                     asserted                    he        had           never               had         sex
     with          Ms.         Giuffre,                    said         he         wanted                   to      have           a chance                      to     clear            his      name               in     court,                and           said         that         in
     order           to        do        so,       he        would                 waive               the        statute             of        limitations                    so        that       Ms.           Giuffre               could               sue          him.

     Indeed,               he            specifically                       challenged                            Ms.         Giuffre             to       sue          him.            However,                   when                Mr.          Edwards




                                                                                                                                                      3
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                                 INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                6                                    1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 7 of 48
                                                                                                     RECEIVED  NYSCEF: 01/27/2020



      followed                  up        on        behalf           of        Ms.             Giuffre                and            asked                Mr.        Dershowitz                       to     waive               the      statute                of

      limitations                    as        he     had          publicly                      proclaimed                            he       would             do,          Mr.        Dershowitz                          refused             and            has

      continued                   to        refuse            to        this         day.


                      18.        Messrs.                    Edwards                       and               Cassell                  told        me,           and           I told         Mr.       Boies,               that        they           intended                     to

      sue       Mr.         Dershowitz                         for        defamation,                                 which              they          soon             did.           Mr.          Boies           and           I discussed                      the         fact

      that          Ms.     Giuffre                  would              almost                    certainly                    be        a witness                     in the            case          against                   Mr.      Dershowitz                          and

      that          she     would                   need           counsel                       in     Florida                 other            than            the         plaintiffs               in the             defamation                        case,
      Messrs.               Edwards                       and           Cassell,                       to        represent                    her.



                      19.        Mr.           Boies            again                mentioned                              Ms.          McCawley                          and        suggested                       that          I now           contact                  Ms.

      McCawley                        in    the        BSF              Ft.     Lauderdale                                  office            in order                to      see         if she            would               represent                   Ms.         Giuffre
      at     her      deposition.                           I spoke                  with              Ms.            McCawley                        during               the        first         week            of     February                   2015.                 After

      inquiring                 into        the        facts            and              the          client's                credibility,                     she         agreed               to     represent                       Ms.       Giuffre                if she

      needed                representation                                as        a witness                          in     the           lawsuit              by        Messrs.                  Edwards                     and       Cassell                 against
      Mr.       Dershowitz.


                      20.        Mr.           Boies            and            I also                 discussed                        filing         a defamation                             lawsuit              on          behalf           of        Ms.        Giuffre
      against              Ms.             Maxwell                 in     New               York,                 which,                after         extensive                       investigation,                          we       ultimately                     did      in

      September                        2015.


                      21.        I participated                           with             Messrs.                      Boies,                Edwards,                       and         Cassell               in        representing                        Ms.            Giuffre

      in     suing          Ms.            Maxwell.                     The              trial         court               denied               the         defendant's                         motions                  to      dismiss               and            for

      summary                    judgment.                      On            the         eve               of    trial,          the        case              was         settled.                 Although                  the        defendant                      insisted
      that      the         amount                   of      the        settlement                               should                be       confidential                       for         10     years,               I am         able          to     say            that        it
      reflected                 the         belief           on         both             sides               that           Ms.         Giuffre                 would             prevail             at     trial.



                      22.        In the              course               of        preparing                          the           Maxwell                   case,             we       as        counsel                to      Ms.        Giuffre
      accumulated                              additional                 witnesses                               and         evidence                      corroborating                             Ms.         Giuffre's               assertions,

      including                 another                   young                woman                        who            testified               under               oath           that          she       had             been           trafficked                  by        Mr.
      Epstein               and            had         had         sex          with              Mr.            Dershowitz.



                      23.        Sometime                          in the                second                    half         of      May           2015,                Mr.        Boies           told          me          that      he        had           been
      contacted                      by        Mr.        Dershowitz                           and               David            Stone,                  an     attorney                   acquainted                        with        both             Mr.
      Dershowitz                       and           Mr.        Boies.                    Mr.           Boies               reported                  to        me         that          Messrs.               Dershowitz                        and             Stone

      wanted               to        meet            with          BSF              in     order                 to     try       to     convince                      the        firm         that        Ms.           Giuffre             was           mistaken                     in

      identifying                    Mr.         Dershowitz                          as          one             of    the           men          with          whom                  Ms.       Giuffre               had           had         sex         at     Mr.

      Epstein's                  direction.



                                           (a)               Mr.        Boles                  told              me      that           Mr.       Dershowitz                          claimed                to       have             documentary                            proof
             that         Ms.         Giuffre               was           mistaken                           and           that         he,       Mr.           Boies,             had          agreed                to      meet           with           Messrs.
             Stone           and            Dershowitz                         the             first         week               in      June           in       order            to      let    them              provide               their         evidence.




                                                                                                                                                      4
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                                INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                6                                   1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 8 of 48
                                                                                                    RECEIVED  NYSCEF: 01/27/2020




                                         (b)                Mr.       Boies              told         me         he        was          doubtful                 about                Mr.         Dershowitz's                             claimed

             innocence                    because                     Mr.           Dershowitz                       had          backed                  down             on        his        earlier            offer            to          waive              the

             statute           of     limitations                      to      permit             the         validity                of     Ms.          Giuffre's                  allegations                       to     be          decided                       in     court.

             Nevertheless,                            Mr.         Boies             said         that          he     wanted                     to    accommodate                                    Mr.      Stone,                who               at     one             time

             had        been          a partner                      in      BSF's              New            Jersey                 office,            and          that,          in     any          event,              he          thought                   he

             should            hear             Mr.         Dershowitz                         out.



                                         (c)                Mr.       Boies              also          told         me           he        now         wanted                   Ms.         Giuffre               to    take              a lie             detector

            test.        He        said          that          in     light         of     Mr.         Dershowitz's                              claim,          he        wanted                  to       be     as         sure              as      possible

            that        Ms.         Giuffre                was            telling          the        truth.          I contacted                          Ms.         Giuffre                 who          agreed                  to      take             a

             polygraph                   test,           which              she          did      (and             passed)                   before            the         end            of      May            2015.



                       24.     Mr.          Dershowitz                           has       asserted                   that            Mr.         Boies           told           him           that         Mr.        Boies               was              supposedly
      convinced                    that          Mr.         Dershowitz                         had         not       had             sex         with         Ms.         Giuffre.                   While             I do         not             have               personal

      knowledge                     of      what             Mr.          Boies            did        or      did      not         say           to      Mr.      Dershowitz                           outside                my           presence,                           I can
      say:



                                         (a)                I spoke                 to    Mr.         Boies            regularly                      concerning                       Ms.            Giuffre               and          about                Ms.
             Giuffre's              assertions                        concerning                        Mr.         Dershowitz.                          At      no       time            did         Mr.        Boies              ind,icate                    that          he

            did       not      believe                   Ms.         Giuffre              or     that          he      had             been            convinced                       that           Mr.        Dershowitz                            had          not             had
            sex        with         her.            On       the          contrary,               beginning                       in        June          2015,               Mr.         Boies             told        me          on           repeated
            occasions                     that          he       believed                  Ms.          Giuffre              to        be        credible;                that         he         believed                   Mr.          Dershowitz                               to        be

             lying;          and         that         he       believed                   Mr.         Dershowitz                           attacks             on         Ms.          Giuffre              and             her      counsel                       to        be
            disgraceful                     (sometimes                           using            more              colorful                words).



                                         (b)                Mr.       Boies              also          told         me          that         the gaps                  in the              information                        and               materials                      Mr.
                                                                                                                                               "proof"
             Dershowitz                        had         presented                      to     him          as      alleged                                       that         he         was          never               with           Ms.             Giuffre
            were            many            and            large,            and         that         although                    Mr.          Dershowitz                        kept           promising                     to         fill     in     the            gaps,
            he        never          did.




                                      (c)                   Ms.           Giuffre's               having               taken,                and          passed,                 a lie           detector                  test          with              respect                     to
            her        assertion                    that       she           had          had         sex           with          Mr.        Dershowitz                         on        multiple                 occasions                           reinforced
            Mr.        Boies's                 belief          that          she         was          telling              the        truth.



                                      (d)                   Mr.       Dershowitz                           was        caught                 in       a number                    of       lies.         Mr.       Boies                 and            I discussed
            and        agreed                  that        the        extent              to     which               Mr.         Dershowitz                        lied         about              his       involvement                               with             Mr.
            Epstein                reinforced                       our       mutually-held                           conviction                       that         his         denials                of    having                 had              sex         with               Ms.
            Giuffre            were              not         credible.



                       25.     Mr.          Dershowitz                           has       asserted                   to        the         Florida              Bar          that          Mr.        Boies            was              convinced                            of        Mr.
      Dershowitz's                        innocence                         as       early            as      May           19,         2015.               That           is     not          possible.                     The            first           time             that
      Mr.        Dershowitz                         presented                    any           materials                   at     all       to        BSF        to     try       to       prove             his       innocence                            was              in
      June          and        July            of     2015.




                                                                                                                                             5
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                6                                 1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 9 of 48
                                                                                                  RECEIVED  NYSCEF: 01/27/2020




                       26.        During            2016              and           2017          Mr.          Dershowitz                   was         trying          to     persuade                        reporters                 to     write

      stories              based             on     the         allegations                    that            Mr.      Dershowitz                   has         now          made            to the               Florida               Bar.            In
                                                                                                                                                                                         background"
      most            cases             Mr.       Dershowitz                         made           his        assertions                  to     reporters                  "on                                              so     that          the

      assertions                      would          not        be         attributed                to        him.           However,               Mr.         Dershowitz                      made                assertions

      concerning                       Mr.        Boies             on        the        record           to     Boston             Magazine,                     and         those             assertions                     were           similar,             or

      virtually               identical,             to        the       assertions                     Mr.          Dershowitz                   has        now        made               to        the       Florida              Bar.         Mr.

      Dershowitz                       was         informed                    that         if Boston                 Magazine                  published                his            assertions,                     Mr.        Boies           would

      sue         Mr.         Dershowitz                   for        defamation.                         Mr.         Dershowitz                   then          retracted                 his           statements                   to      Boston

      Magazine,                       which         did         not           publish             those          assertions.



                        27.       On         October                 17,        2016,             David              Boies,         Sigrid          McCawley,                           Brad          Edwards,                     Paul         Cassell,
      Jack           Scarola               (attorney                  for          Messes.              Edwards                 and         Cassell)              and          I submitted                        a joint           statement                   to
                                                                                                                                                                                                                                        fabrication"
      Boston                Magazine'.                         In     it we described                            Mr.         Dershowitz's                      allegations                      as        "a    complete
                                                                           screen,"                                                                               one"
      and         "nothing                but       a smoke                                           and            stated         that          "every                           of     us     "believes                    Ms.         Giuffre             over
                   Dershowitz."
      Alan                                                That           statement                    represented,                        and        still     represents,                       my            own       belief            and,          by

      every            indication                 that          I have,               the     belief            of     each         of      us.




                                                                                                                                                J. Stanley                   Potti                   r




      STATE                 OF NEW YORK                                        )
                              ss.:                                             )
      COUNTY                      OF         NEW YORK                                         )


      On       this                           day         of        om2017                              before               me,      the         undersigned,                          a Notary                  Public            in     and         for
      said        State,               personally                    appeared                  J.     STANLEY                       POTTINGER,                           personally                        known              to     be       or     proved
      to     me        on        the      basis           of        satisfactory                    evidence                   to   be      the       individual                   whose                 name            is subscribed                        to
      the       within               instrument                 and            acknowledged                             to     me        that      he        executed                   the      same              in    his        capacity,                 and
      that        by       his        signature                on        the        instrument,                       the      individual,                or     person                 upon             behalf          of        which           the
      individ                     acted,            ex                   ed        the      instrument.



                           Sc
                     ary         Public

                                     JOHNA.PASTERICK
              NOTARYPUBUC,STATEOFNEWYORK
                                       NO.01PA6082750
                  QUAUFEDINNEWYORKCOUN1Y
                   COMMIS6lONEXPlRES11/04/2M                                                   Zo/         F




           Exhibit      5 to the Boies/McCaw                                  Response        to the Florida                 Bar.



                                                                                                                                     6
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                7      1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 10 of NYSCEF:
                                                                        RECEIVED  48      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                         INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                7                    1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 11 of NYSCEF:
                                                                                      RECEIVED  48      01/27/2020
    1/22/2015                                    Bill Clinton and the 15-year-old 'masseuse':1met him twice, claims Epstein's girlIDaily       Mail Online




      Feedback                2.4m         FollowdiNailOnline      DailyMail                               Thursday, Jan 22nd 2015 10PM 39°F             1AM 31°F          5-Day Forecast




    Daily1Rail                                             -com

     Home       | U.K.            Sports     | U.S. Showbiz       | Australia   | Femail   | Health      | Science   | Money   | Video     | Travel   | Columniste




    Teenage                girl       recruited                           paedophile                                                       Web Enter your search
                                                                  by                                      Jeffrey              I

    Epstein              reveals                how         she         twice          met        Bill

    Clinton
    By SHARONCHURCHERand POLLY DUNBARFOR MAILONLINE
    UPDATED:19·53EST,5 March2011


                                                                                                                      24
                                                                                                              View comments
                                                                                                                                    PICTUREEXCLUSIVE:
    As a New Yorker from humble I-,69iGGings, Jeffrey Epstein played on his blue-collar credentials and                            Kendall Jenner and a
    enormous wealth to extend tentee!es of influence throughout America's liberal political elite.                                 shirtless Justin Bieber           _ .               .
                                                                                                                                   get physical at his
    During the outcry over the Epstein case, it emerged that another man with a notorious appetite for                             Beverty Hills home in
    young women, Bill Clinton, travelled with Epstein to a number of destinations, including three times                           Playful volleyball game
    on the billionaire's private aircraft.                                                                                         Friendly neighbors

    On one occasion, Epstein flew the former President, Hollywood actor and staunch Democrat Kevin                                  .
    Spacey and another actor friend of Mr Clinton's, Chris Tucker, to Africa, to 'discuss AIDS policy'.                            dun g A las : ennifer
                                                                                                                                   Garner, 42, reveals why
                                                                                                                                   she can't be extreme
                                                                                                                                   nhnut watching her
                                                                                                                                   weight any longer
                                                                                                                                   Her claim to fame

                                                                                                                                     'Taylor Swift is very
                                                                                                                                   strategic with her
                                                                                                                                   friends and enemies':
                                                                                                                                   Katy Perry's DJ ex Diplo
                                                                                                                                   claims he knows 'a lot
                                                                                                                                       secrets'
                                                                                                                                   of           about Shake
                                                                                                                                   It Off singer

                                                                                                                                  Move over Kate Upton!
                                                                                                                                Carl's Jr. risque new
                                                                                                                                Super Bowl ad stars an
                                                                                                                                almost naked Charlotte
                                                                                                                                McKinney
                                                                                                                                The blondemodel is the
                                                                                                                                new face of the brand

                                                                                                                                  Oops! Brandi Glanville
                                                                                                                                accidentally tweets,
                                                                                                                                then deletes cleavage
                                                                                                                                snap meant for her
                                                                                                                                'boyfriend in Utah'
                                                                                                                                The 42-year-old's
                                                                                                                                enhancedassets

   http://www.dailymail.co.uk/news/article-1363452/Bill-Clinton-15-year-old-masseuse-I-met-twice-claims-Epsteins-girl.html                                                           1/31
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                    INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                7                  1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 12 of NYSCEF:
                                                                                    RECEIVED  48      01/27/2020
    1/22/2015                                 Bill C1mtonand the 13-year-old 'masseuse':1met him twice, claims upstem's girl I Dady Man Unime

     Ciaims: Virginia Roberts says she twice met ex-president Bill Clinton, pictured last month, but was never 'lent          .I want to be a wife one
                                                                                                                             day®:My 6001bLife star

    Epstein, who has donated more than £75,000 over the years to candidates from the Democratic                           "a",°eafte sh dd ng half
    Party, also flew with Mr Clinton in November 2003 to destinations including Russia, Oslo, Hong                        of her body weight
    Kong, Shanghai and Beijing.                                                                                           Tara, 36, from Louisiana,
                                                          out'                                                            had a romanticdinner
    Yet Virginia Roberts stresses that she was never lent      to Mr Clinton.
    On one occasion, she adds, Epstein did invite two young brunettes to a dinner which he gave on his                      Bathing beauty:
    Caribbean island for Mr Clinton shortly after he left office. But, as far as she knows, the eX-                       Blurred Lines model
    President did not take the bait.                                                                                      Emily Ratajkowski                  .
                                     time,'                                                                               treats fans to revealing
    Td have been about 17 at the            she says. 'I flew to the Caribbean with Jeffrey and then                      nude picture
    Ghislaine Maxwell went to pick up Bill in a huge black helicopter that Jeffrey had bought her.                        The 23-year-oldmodel
                                                                                                                          and actress left little to the
                                                                                                                          imagination
    SHARE       THIS             RELATED       ARTICLES
                                                                                                                              'He smelled
    ARTICLE                                                                                                                  bad Danc     oms s
                                              FBI to reopen case                           Epstein's Girl Friday
                                              against sex offender                         'fixer': Dead tycoon's         about Shia Laideouf's
                                              friend of Prince...                          daughter.-                     hygiene in controversial
                                                                                                                          Elastic Heart video
                                                                                                                          She didn't hold back
    'She'd always wanted to fly and Jeffrey paid for her to take lessons, and I remember she was very
    excited because she got her licence around the first year we met.                                                         Saved By The Belis
    'I used to get frig|itsiiêd flying with her but Bill had the Secret Service with him and I remember him                  °i"o n g f end Lol P p
    talking about what a good job she did-                                                                                   look glum as they
                                                                                                                             "P,Pª          to enter (
     'I only ever met Bill twice but Jeffrey had told me that they were good friends.
                       come?"                                                  favours."                                     Christmas bar stabbing
    'I asked, "How             and he laughed and said, "He owes me some                  Maybe he was just
    joking   but it constantly surprised  me that people with as much  to lose  as Bill and [Prince] Andrew
    weren't more careful.                                                                                                     Roar! Carmen Electra,
    'Bill must have known about Jeffrey's girls. There were three desks in the living area of the villa on                 n²'tiger hem d one
    the island.                                                                                                           piece almost 20 years                      (,
                                                                                                                          after slipping into a red
                                                                                                                          bathing suit for
                                                                                                                          Baywatch


                                                                                                                            'up and about with my
                                                                                                                          love': Yolanda Foster
                                                                                                                          gets a kiss from
                                                                                                                          husband David Foster in
                                                                                                                          new snap after
                                                                                                                          treatment for Lyme                     .
                                                                                                                          disease


                                                                                  ,                                         Joanna Krupa 'files
                                                                                                                          defamation lawsuit
                                                                                                                          against Brandi Glanville
                                                    ,y                                                                    for claiming her private
                                                                                                                          parts smeli
                                                                                                                          Brandi madethe
                                                                                                                          commentson TV


                                                                                                                              'Feeling so blessedU
                                                                                                                             Marisa Miller shares a
                                                                                                                             snap of her growing

                                                                                                                          sh s e     t ng other
                                                                                                                          boy
     Speaking out: Virginia, now aged 26, in her new home in Australia                                                    Confirmedher second
                                                                                                                          pregnancyin November
    'They were covered with pictures of Jeffrey shaking hands with famous people and photos of naked                                                                         ,
    girls, including one of me that Jeffrey had at all his houses, lying in a hammock.                                     'Don't know why it's so
                                                                                                                          hard to believe 25
    'We all dined together that night. Jeffrey was at the head of the table. Bill was at his left. I sat across           women': Jay Leno
    from him. Emmy Tayler, Ghislaine's blonde British assistant, sat at my right.                                         speaks on Bill Cosby
    'Gh!s!e!ne was at Bill's left and at the left of Ghlslaine there were two olive-skinned             brunettes who'd      "re"g
                                                                                                                                 a        d n
    flown in with us from New York.                                                                                       spoke about claims
    Td never met them before. I'd say they were no older than 17, very innocent-looking.

    'They weren't there for me. They weren't there for Jeffrey or Ghislaine because I was there to have                   C n sy Teigen sh es
    sex with Jeffrey on the trip-                                                                                         photo from her hospital
    'Maybe Jeffrey thought they would entertain Bill, but I saw no evidence that he was iiitêrêstêd in                    bedth     f T/       w
    them. He and Jeffrey and Ghis!eine seemed to have a very good relationship. Bill was very funny.                      Modelwas hospitalized
    'He made me laugh a few times. And he and                                                                             aRedhe accident
                                                                  III must    have         known         about
    Jeffrey and Ghislaine told blokey jokes and the
    brunettes listened politely and giggled.                  Jeffrey     s girls.       There      were         three    Can't Touch Thist Miley
                                                              desks      in the                  area     of     the      Cyrus shows off her
    After dinner I gave Jeffrey an erotic massage. I                                  living                              eccentric style as she

   http://www.dailymail.co.uk/news/article-1363452/Bill-Clinton-15-year-old-masseuse-I-met-twice-claims-Epsteins-girl.htmi                                                2/31
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                    INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                7                  1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 13 of NYSCEF:
                                                                                    RECEIVED  48      01/27/2020
    1/22/2015                                   Clinton and the 13-year-old 'masseuse':I met lum twIce, claims lipstein's girl I Daily Mall Online
                                             15111
    don't rêriisiiibêr seeing Bill again on the trip but      villa    on   the     island...           covered   with         steps out In sequined
    I assume Ghislaine flew him back?                                                                     .                  harem pants
                                                              photos        of    naked         girls                        Siws more renownedfor
    According to prison records, when Epstein was                                                                            flashing flesh now
    serving his jail term, his visitors included a long-                                                                                                 -
    time -and highly controversial - Clinton
    acquaintance, Arnold Prosperi.
    'In the final hours of the Clinton presidency, in January 2001, Prosperi was facing three years in
    prison after being convicted of tax fraud. Mr Clinton commuted his sentence to house arrest.
                                                                             it,'
    'Clinton, Prosperi and Epstein make an odd threesome on the face of           says a law enforcement
    source.
                                                                                                                               Amanda Bynes won't
    'Was Prosperi visiting Epstein as some kind of intermediary         for Bill?                                            be prosecuted for her
                                                                                                                             September Dul but
    'Maybe Bill wanted to know if Epstein knew anything that could 6iñbarrass               him. Or did Bill commute         could still face jail'...
    Prosperi's sentence as some kind of favour                                                                               and has not been seen
        Epsteing,                                                                                                            in public in two months
    for
                                                                                                                             She's under probation
    Virginia disclosed that Mr Clinton's vice-president     Al Gore and his wife, Tipper, were also guests of
    Epstein on his island.                                                                                                     As TLC offers a first
                                                                                                                             look at its brutal new
                                                                                                                             show Style By Jury,
                                                                                                                             host and fashion expert
                                                                                                                             LOUISE ROE explains
                                                                                                                             why first appearances
                                                                                                                             matter so much

                                                                                                                               Rosie Perez WILL
                            -   - *=                                                ,...                                     return to The View on
                                                                                                                             February 3, Rosie
                                                                                                                             O'Donnell announces -
                                                                                                                             dashing rumors she had
                                                                                                                             bentredham        e
                                                                                                                             troubled ABC show

                                                                                                                               'I'm a hopeless
                                                                                                                             romantic': Jennifer                 - .
                                                                                                                             Lopez reveals she'd like
                                                                                                                             to date again... and her
                                                                                                                             crushes on Charlie
                                                                                                                             Hunnam and Tom Hardy
                                                                                                                             Been married 3 times

                                                                                                                              Slam dunk! Ariana
                                                                                                                             Grande, 21, will
                                                                                                                             headline NBA All-Star
                                                                                                                             halftime show in New
    Guests: Virginia says she also met former Vice President Al Gore, pictured right with Mr Clinton

    Last summer, the Gores abruptly announced that they were ending their supposedly fairytale                               Carey and Beyonce
    marriage and, just weeks later, it emerged that Mr Gore - the famously sanctimonious global-
                       - had been accused of                                                                                  Back to reality! Make-
    warming disciple                            trying to force sex on a woman with whom he had booked
    a therapeutic massage at an Oregon hotel.                                                                                UPheeqReneeZel eger
                                      up,'                                                                               after returning from
    'I had no clue that anything was       Virginia says. 'The Gores seemed like a beautiful couple when
    I met them. All I knew was that Mr Gore was a friend of Jeffrey's and Ghislaine's. Jeffrey didn't ask                luxurious Hawaiian
                                                                                                                         ho
    me to give him a massage.
                                                                                                                                d sitting al fresco              N.
    'There might have been a couple of other girls there on that trip but I could never have imagined
    this guy would do anything wrong. I was planning to vote for him when I tumed 18. I thought he was                    'I was very scared of
    awesome.'
                                                                                                                         her': Julianne Moore
    Virginia said that yet another American liberal icon, President Obama's Middle East peace envoy
                                                                                                                                 hopng Madonna
    Senator George Mitchell, frequently visited Epstein's New York residence.                                            in the 1993 flop Body of
                                                                                                                         Evidence
    Mr Mitchell, aged 77 - who previously led America's Northern Ireland peace Initiative - 'was very
              Jeffrey,'                                                                                                  Spoke of sex scenestoo
    close to            Virginia recalled. 'He is very clean-cut. You wouldn't think of him being part of
               crew.'                                                                                                                                                  I 9WE
    Jeffrey's
                                                                                                                          Will Ferrell gets hauled
                                                                                                                         off by security at NBA
                                                                                                                         game while filmmg                   .
                                                                                                                         scenes for new comedy
                                                                                                                         Daddy's Home during
                                                                                                                         halftime
                                                                                                                         Were they in on it?

                                                                                                                           Did Victoria's secret
                                                                                                                         provide the costumes?
                                                                                                                         Miss Universe
                                                                                                                         contestants slip into
                                                                                                                         'national dress' (but can
                                                                                                                         you guess who comes
                                                                                                                         from where?)

                                                                                                                         Bikini-clad Britney

   http://www.dailymail.co.uk/news/article-1363452/Bill-Clinton-15-year-old-masseuse-I-met-twice-claims-Epsteins-girl.htmi                                                3/31
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                  INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                7                          1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 14 of NYSCEF:
                                                                                            RECEIVED  48      01/27/2020
    1/22/2015                                   1S111
                                                   C1mton and the D-year-old 'masseuse':1met him twice, claims Epstem's giri l Daily Mall Onime
                                                                                                                             Spears shows off her
                                                                                                                           flat stomach and
                                                                                                                           muscular frame during
                                                                                                                           synchronized swimming
                                                                                                                           session
                                                                                                                           Her new workout regime




                                                                                                                             'We never even
                                                                                                                           considered it!' Fifty
                                                                                                                           Shades Ot Grey director
                                                                                                                           reveals why they cut
                                                                                                                           infamous tampon scene
                                                                                                                           before filming
                                                                                                                           Explicitscene in book

                                                                                                                             Legendary shoe
                                                                                                                           designer Vince Camuto
                                                                                                        ,- .               dies at the age of 78
                                                                                                                           Mr Camutopassed away
                                                                                                                           following a battle with
                                                                                                                           canoet-Its is survived by
                                                                                                                           his wife and five kids


    Scandal: U.S. authorities want to interview Jeffrey Epstein (left) and may wish to quiz his friend, Prince              Ed Sheeran poses with
    Andrew                                                                                                                 The Stig before veering
                                                                                                                           off course as he
    Epstein's contacts book contains a work and a home telephone             number for the senator.                       becomes third non-
                                                                                                                           driver to tackle Top
    Another acquaintance was Israel defence secretary Ehud Barak, whose spokesman told The Mail                            Gear challenge
    on Sunday: 'Mr Barak did attend several small functions in Mr Epstein's home in New York that                          Britishsinger on show
    were usually attended by leading businessman, university presidents, Nobel Prize Laureates and
                      figures.'                                                                                                                                 '
    prominent public                                                                                                        Joined at the hIp(ster)!
    Epstein's many Hollywood pals include Matt Groening, creator of The Simpsons.
                                                                                                 us,'                      "°8r Snaphacks and
    'Jeffrey once had me give Matt a foot mamma            when he was flying on the jet with           Virginia says.
                                                                                                                           slogan sweaters to grab
    'He laughed and did drawings of Bart and Homer for my little brother and my dad.                                       coffee together
    'I also met Naomi Campbell at a birthday party of hers on a yacht in the South of France. She is a
    friend of Ghislaine's but she was a real bitch to me.
                                                                                                                             'What the?' Miley
    'She was very fake. She tumed away from me when we were introduced by Ghislaine and Jeffrey.                           Cyrus shares a snap of
                                                                                                                           herself as a fresh-faced
    'Donald Trump was also a good friend of Jeffrey's. He didn't partake in sex with any of us but he                      teen... then poses in a
                                                                  life." '
    flirted with me. He'd laugh and tell Jeffrey, "You've got the                                                          VERY low cut top in bid
    Palm Beach Police say Epstein seemed utterly unfazed by the allegations against him when they                           n   c    e     star
    began their long and detailed invesdgation.
                                                                                                                             Gwyneth Paltrow
                                                                                                                           reveals sideboob as she
                                                                                                                           wears a stunning thigh-
                             -   -         .                                                                               split gown at Mortdecai     7
                                                                                                                           premiere in Los Angeles
                         ,                                                                                                 Mother-of-twois not shy


                                                                                                                             Couldn't decide on
                                                                                                                           one? Bachelorette
                                                 ,                                                                         Desiree Hartsock wears
                                                                                                                           TWO dresses to marry
                                                                                                                           Chris Siegfried in              ,.
                                                                                                                           vintage-themed
                                                                                                                           wedding
                             .                                                                                             Wed in Califomia

                                     s .                                                                                     So that's her secret!
                                                                                                                           Charlize Theron shows
                                                                                                                           off her sexy figure in a         •
                                                           as                                                              low-cut top and leather                  .
                                                                                                                           trousers as she snacks
                                                                                                                           on fruit during shoot
                                                                                                                           Joined by her son


                                                                                                                           Boy Meets World! Actor
    'Jeffrey's crew: Middle East peace envoy George Mitchell, right, pictured with President Barack Obama and              Rider Strong welcomes
    U.S. Secretary of State Hilary Clinton, 6=a•_•=at!yvisited Epstein¿s New York residence, Virginia also claims          a baby son with actress
                                                                                                                           wife Alexandra
    But he also took his defence very seriously indeed. Epstein engaged his friend, the Harvard law                        Barreto... and they give
                                                                                                                           him a colorful name
    professor Alan C6iéhe-nz - whose celebrity clients have included Mike Tyson, Patty Hearst, Claus

   http://www.dailymailco.uk/news/article-1363452/Bill-Clinton-15-year-old-masseuse-I-met-twice-claims-Epsteins-girlhtmi                                                4/31
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                 INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                7                       1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 15 of NYSCEF:
                                                                                         RECEIVED  48      01/27/2020
    1/22/2015                                        mil clinton ana the 13-year-o1amasseuse: 1met tum twice, clauns epsteurs girl wally Man Unune
    von Bulow and O.J. Simpson - to run his legal defence.
    He also employed a firm of private investigators             to liivêstigatê    the backgrounds       of the girls.

    Detectives painstakingly built a case which they believed showed that Epstein systematically                             paid
    teenage girls to recruit other teenage girls to his sex ring.

    However, as the investigation continued, they found that Epstein's team had already spoken to key
    witnesses, suggesting that the financier would reward those who helped hirn.                                                                                                   2. .1

    In addition, Epstein's defence team agreed to the unusual move of suggesting that the alleged                                        'We're The Real
    victims sue Epstein in the civil courts. The result was a plea bargain in which Epstein admitted a                                  Housewives Of Casa
    single charge of soliciting an underage girl for prostitution - a deal which infuriated many police                                 Vega!': Lisa Rinna
                                                                                                                                           '°
    officers who worked on the case.
                                                                                                                                                nise chards
    More than 20 of Epstein's giris are said to have sued him for damages. At least 17 have settled out                                 and pals from trendy
    Of Court.                                                                                                                           Mexican joint

    Mr Clinton, Mr Gore and Mr Mitchell were all cGiitâct6d about their friendship with Epstein but                                      Heating up Miami!
    declined to comment.                                                                                                                Brooke Burke, 43, looks
                                                                                                                                        much younger than her
                                                                                                                                        years in snow tiger print
                                                                                                                                        dress at awards show
                                                                                                                                        She honored industry
                                                                                                                                        professionals
    Share   or   emat               on this   article                              ----       ¯                           -- -    - -
                                                                                                                                         Not your best look
                                                                                                                                        Jennifer! Aniston
                                                                                                                                        mouths off with Jimmy                    -. *
                                                                                                                                        Fallon in hilarious Lip
                                                                                                                                        Flip game on The
                                                                                                                                        Tonight Show
                                                                                                                                        She's promotingCake

                                                                                                                                          The View under fire for
                                                                                                                                                          sexist'
                                                                                                                                        being 'racist and
                                                                                                                                        after show insiders               7-.
                                                                                                                                        leaked rumors that
                                                                                                                                        Rosie Perez 'isn't the
                                                                                                                                        sharpest tool in the
                                                                                                                                        box'
    Hilarious adult tantrum            The dub step baby is         Horrifying: Day care             Incredible archive                 More controversy
    leaves on-lookers in               back. But do you think       worker caught on                 footage shows terrifying
    tears of...                        his moves real?              camera kicking toddler           prehistoric...                       Kris Jenner brings
                                                                                                                                        Hollywood glamour to             , . .
                                                                                                                                        UK awards show in a
                                                                                                                                        luxurious fur coat and
                                                                                                                                        white cutaway gown...
                                                                                                                                        but fluffs her lines live   .
                                ,                                                                                                       on television
                                               aTC          FoUND
                                                                                                                                          Not Berry glamoroust . .
                                                                                                                                        Halle has a dress down
                                                                                                                                        day going make-up free 5
                                                                                                                                        to pick up grocenes
                                                                                                                                        She has a busy life with
                                                                                                                                        two childrenand a
                                                                                                                                        televisionseries

                                                                                                                                         'I know who David
                                                                                                                                        Beckham is!' Jessica
                 Comments                                                                                                               Chastain admits she's a
                                 (24)
                 Share what you think                                                                                                   big fan of the forrner
                                                                                                                                        soccer star's racy
                                                                                                                                        underwear ads
                                                 Oldest                     Best rated                      Worst rated                 Was on a UK chat show
                                                                                                                           View all
                                                                                                                                          Sarah Michelle Gellar
     The commentsbelow have been moderatedin advance.                                                                                   attempts to go incognito
                                                                                                                                        in brown flat cap and
                                                                                                                                        sunglasses as she
                 steve, hartlepool,3 years ago                                                                                          steps out for a shopping
                                                                                                                                        trip
                 marieta winchester 06/3/2011 err the answer to your question is because there underage .so                             She's a motherof two
                 yes let them relax with women but not with underage girls
                                                                                                                                          British actress Kaya
                                                                                          Click to rate        149               11     Scodelario 'in early
                                                                                                                                        talks' to take female
                 Joe. The Intemet. 3 years ago                                                                                          lead in Pirates Of The
                                                                                                                                        Caribbean: Dead Men
                 Silly Billy.                                                                                                           Tell No Tales
                                                                                                                                        The new Keira Knightley
                                                                                          Click to rate         81               25
                                                                                                                                        'He's adorable': Ruth
                 Ethan,Farmington, 3 years ago                                                                                             o      ov n erest
                 Roberts did It for the money, no one forced her to. Now she comes looking for another payout                           Jake Gyllenhaal... but

   http://www.dailymail.co.uk/news/article-1363452/Bill-Clinton-15-year-old-masseuse-I-met-twice-claims-Epsteins-girl.htmJ                                                              5/31
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                8      1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 16 of NYSCEF:
                                                                        RECEIVED  48      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                       INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                8      1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 17 of NYSCEF:
                                                                        RECEIVED  48      01/27/2020




                         HIJaned

                         HopefuiyyouhaveVirginle'sbookpilch by now.
                         Shehassomeemuzingnameswhichshecansharewithyouin conidenceandI thinkshealsohasa humaninterest
                         atorythatcouldappealtotheOprah/female
                                                             eataswet astheWanSirmeters
                                                                                      vdio 1biourEpstein-a hedgefundIdng.
                         Heremea fewef eurstoriesaboutVirginia.plussomeexamplesofthemassiveUSandotherintomenonalmedia
                         pickup.VanilyFairasedoinga pieceI beBeveintheirAugustissue.TheFBIhavereopenedtheEpsleincasedueto
                         Virginia'srevolutions.I alsoam anachinga Init to a NYMagazineproAleof Epstein....,wrillon
                                                                                                                 beforehisworld
                         combusted.  TheFBIbelievehewasessendany      runninga private- andmobile- belhel forsomeoftheworki'srichest
                         andrnost inllumndal rnon.
                         HegotclIthe list timeroundafterretainingKennethStarr(whowitchhuntedBinClinton)andAlanDorshowliz(von
                         Bunnveappeallawyer,whoinspimdthe movieRoversalof Fortune).TheUSJundeeDeptis im=nc•ang corrupdon
                         anogationeagainstat leastoneprosecutorinvolvedinthecase.
                         Bestregards.
                         Sharon


                        To:      Sharon.Churcher@rnallonsunday.co.uk[
                        Front    VirginiaGiuffre
                        8ers:    Thur5/12/2011  2:21:43AM
                        Importance:        Nomud
                        Sutinct: Re:GoodNewstl
                        Received:          Thur5/12/20112:21:43AM

                         ThanksagainShana Tmbringingdownthehousewith thisbookl!!
                         xoxoJenna
                          - OnWed, 11/5/11,Shar•n.Churcher@msaileasunday.ee.uk     CAmrcArrgjn•• ---•Jq.co.mk>
                                                                            <JAarenL                                          wrote:

                          From:Sharon.Churcher@mailonsunday.co.uk
                         Subject:Re:GoodNewst!
                         To: "Virginia Giuffre" <robiejennag@y7mail.com>
                         Rcccived:Wednesday,I I May, 2011,4:17PM

                         Dant forgetAlan Dershowitz..JE'sbuddyandlawyer..goodnamefor your
                         pitchasbereppedClausvon Bulowanda moviewasmadeaboutthat
                         case...titlewasReversalof Fortune.Weall suspectAlan is apedoandtho
                         noproofof that,you probablymerhim whenhewash=•oirerpurw JE




                         IHi Sharon,

                         IHello gorgeous,I hopethismessagecomesto you ona bright,sunnyday!!!j
                         II tookyouradviceaboutwhatto offer Sandraandsheaccepted.Were
                         Idrawingup acontractthroughheragentright nowandgettingbusyto meet|
                         |my hadHam.Justwonderingif youhaveanyinformanonon you trom when I
                         tromandI weredoinginterviewsabouttheJ.Estory.I wantedto put the I
                         |namesof someof theseassholes,oops,I meantto say,pedo's,thatJ.E I
                         |sentme to.With everylbinggoingon my brainfeelslike mushandit wouldl
                         Ibea greatdealof helpf                           I
                         |Havingfun sweetic?
                                                                   I
                         lhnks,                                        I
                         IJenan                                      I
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                9      1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 18 of NYSCEF:
                                                                        RECEIVED  48      01/27/2020
FILED:Angel
        NEW Ureña
             YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                          INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                9                                 1:19-cv-03377-LAP Document 125-4                                                                                as.
                                                                                                                                                                Filed       05/29/20 Page
                                                                                                                                                                                  -       19 of NYSCEF:
                                                                                                                                                                                      RECEIVED  48      01/27/2020
                 @angelurena                                                                                                                                   -




Statement                                on              Jeffrey
                                                                                             Epstein.




       "P        esident                Clinton                      knows                    nothing                        about              the          terrible

       crimes               Jeffrey                    Epstein                     pleaded                          guilty             to       in        Florida            some

       years          ago,              or       those                   with           which                   he           has        been                recently

       charged                 in       New               York.               In       2002                   and            2003,               President

       Clinton               took            a        total            of       four            trips               on        Jeffrey                     Epstein's


       airplane:                  one            to       Europe,                      one              to      Asia,               and          two           to       Africa,

       which            included                         stops                in       connection                               with            the          work            of


       the        Clinton                Foundation.                                   Staff,                 supporters                             of      the


       Foundation,                           and              his           Secret                Service                      detail                traveled                  on

       every           leg        of         every                  trip.          He         had              one            meeting                      with

       Epstein               in     his          Harlem                       office               in         2002,                 and          around                  the

       same           time              made                   one           brief              visit           to        Epstein's                        New           York

       apartment                        with             a staff                   member                           and         his          security                   detail.


       He's         not        spoken                         to      Epstein                    in          well            over           a   decade,                    and

       has         never            been                 to         Little             St.        James                      Island,                 Epstein's

                                                                                                                                                Florida."
       ranch           in     New                Mexico,                      or        his           residence                         in




3:27   PM      - 8 Jul 2019




672    Retweets             1,553        Likes




 Q     863            13          672                  O           L6K
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                10     1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 20 of NYSCEF:
                                                                        RECEIVED  48      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                        INDEX NO. 160874/2019
  1/27/2020            Judge boots powerhouse    lawyer David Boies from case pitting Jeffrey Epstein victim Virginia Giuffre against acc|a|i ed attorney Alan Der...
NYSCEF DOC. NO. Case
                10                1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 21 of 48                            RECEIVED NYSCEF: 01/27/2020




                                                                                   ADVERTISEMENT




               N EW Y O RK




           judge                   boots                    powerhouse                                            lawyer

              David                Boies                   from                    case
                                                                                                        pitting                    Jeffrey

              Epstein                    victim                        Virginia                         Giuffre                     against

              acclaimed                                                                   Alan                Dershowitz
                                                     attorney

                                                                                                   BROWN
                                                 E
                                                                         By    STEPHEN       REX
                                                                NEW    YORK     DAILY    NEWS       |   OCT   16,   2019




              SECT I O N S                                                                                                                         LO G I N
                                                                                                                    S   e en s 2




  https://www.nydai!ynews.       iiéw-york/ny-boies-dcrshow|t         giuare 20191016-sshernel7zfk5mg50s22synexq-story.html                                   1/8
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                     INDEX NO. 160874/2019
  1/27/2020               Judge boots pavwerhouse lawyer David Boies from case pitting Jeffrey Epstein victim Virginia Giuffre against acclaimed attorney Alan Der...
                                 Case 1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 22 of 48
NYSCEF DOC.             NO.   10                                                                                            RECEIVED NYSCEF: 01/27/2020




              From      left,    David        Boies,    Virginia        Giuffre      and Alan          Dershowitz            are pictured            in this   combination                 photo.    (New    York        Daily
              News)




              Alan           Dershowitz                 won           a victory             Thursday                in      his     all-out           legal         battle          with        a Jeffrey


              Epstein             victim           and         her      prominent                    attorney,              David          Boies.




              Judge           Loretta            Preska              ruled        that        Boies        and        his         law     firm       can       no      longer            represent               Virginia


              Giuffre            in     her      defamation                   case          against             Dershowitz.                    Giuffre          says         that          Epstein      lent          her


              out       as      a minor            to    his         famous          friends             for                                          Dershowitz                    -      a claim          he     denies
                                                                                                                  sex,       including

              and       says          Giuffre           made           up.    In         Giuffre's             lawsuit,             she       says       Dershowitz                     defamed         her         by


              repeatedly                 calling          her          a serial           liar.




                                                                                                                Advertisement




  https://www.ñyda:|ynews.com/ñêve-yark/ny-boies-dershowitz-giuffre-20191016-sshernel7zfk5mg50s22synexq-story.html                                                                                                               2/8
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                     INDEX NO. 160874/2019
  1/27/2020                  Judge boots powerhouse                            lawyer David Boies from case pitting Jeffrey Epstein victim Virginia Giuffre against acc|a|i ed attorney Alan Der...
NYSCEF DOC. NO. Case
                10                                 1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 23 of 48                                         RECEIVED NYSCEF: 01/27/2020




                                                                                                                          ADVERTISEMENT




              The       case          has          devolved                    into       a messy                proxy            war        between             the             two      big-shot              lawyers.




              "For       over          five         years,              my        lawyers              at     Boies             Schiller           Flexner             have            worked             tirelessly                to     bring


              Jeffrey          Epstein                    and          his      co-conspirators                            to     justice.            When            it     was       not         in    vogue           and        not        a


              breaking                news            story,                 my       lawyers               Sigrid         McCawley                   and       David              Boies              stood         up    to   the


              muscle             of     the          Epstein                   machine             and          its       grip       on      the       legal         system.               It     is    no     surprise             that


              Alan        Dershowitz,                           who            was       part          of     Epstein's               ecosystem                  of         power          and          privilege,             is


              attempting                      to     manipulate                         the      legal          system               in    the        face      of         the     serious              charges            I have


              brought             against                  him.              The       reckoning                     of   accountability                       has          begun               and      today's           decision

                                appealed,"
              will      be                                           Giuffre           said       in        a statement.




              In     a 40-page                     decision,                   Preska           wrote            that           attorneys              from           the         Boies          firm         are    witnesses                     in


              the       case          and          that         it     would            be      improper                  to      have        their          colleagues                   questioning                     them            on

              the       stand.




              [More             New            York]                  Stephanie                    Parze's                 remains                  found              in        New            Jersey
                                                                                                                                                                                                                »




  https://www.ilydz!!y                s.com/new-york/ny-boies-dêrshave|tz-giuffre-20191016-sshernel7zfk5mg5cs22synexq-story.html                                                                                                                        3/8
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                          INDEX NO. 160874/2019
  1/27/2020                 Judge boots pawsii Guse lawyer David Boies from case pitting Jeffrey Epstein victim Virginia Giuffre against acclaimed attorney Alan Der...
                                  Case 1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 24 of 48
NYSCEF DOC.               NO.   10                                                                                            RECEIVED NYSCEF: 01/27/2020

              "[Giuffre's]                   attorneys                   must         be        independent                       and      free      to         challenge                     the           credibility                   of     Boies

                                                                                                                                                                                                                          filed,"
              ...   in     order           to         test       the      allegations                  made          in      the        complaint                      they         drafted                   and                           Preska


              wrote.




              David            Boies             is    arguably                the        most         famous             trial         lawyer            in      the         country                 and            has


              represented                        Harvey                Weinstein                 and      2000         Democratic                        presidential                         candidate                         Al      Gore,


              among              many                 others.




              The         judge            did         allow           Giuffre's            defamation                    claims            against                Dershowitz                            to     proceed                  once


              she        finds         a new                 legal       team.            The     truth         of     her         allegation                  she           had        sex         with            Dershowitz,


              including                at        Epstein's                 mansion,                will    be        determined                     at     trial.




                       MOST         READ
                                                                                                                                            "If     at         trial          Giuffre               fails           to        prove         that


                                                              'incredible,                                                                  she          was            'forced            to        have            sex         with          Alan
                      Friends          identify
                                                                                                                                            Dershowitz'
                      pilot       in chopper                   crash      that                                                                                                     or    if     Dershowitz                            proves

                      killed       Kobe           Bryant
                                                                                                                                            that          he           did     not       have                 sex        with         her        at   all,

                                                                                                                                            then           the           truth          or         falsity               of     his
                      MSNBC            anchor                claims      she       said                                                                                                               established,"
                                       ,                                                                                                    statements                           will         be                                               Preska
                         Nakers,           not         the      N-word           while

                                            Kobe              Bryant's       death                                                          wrote.
                      reporting




                      Stephanie              Parze's             remains                                                                    Giuffre's                    attorney                   at        the        Boies           firm,

                     found         in New               jersey                                                                              Sigrid              McCawley,                          said         Dershowitz                         now

                                                                                                                                                                               justice."
                                                                                                                                            must               "face




                                                                                                                     Advertisement




  https://www.i     ydai!ynews.csiii/i                       -york/ny-boies-dershowitz-giuffre-20191016-sshernel7zfk5mg50s22synexq-story.html                                                                                                                4/8
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                     INDEX NO. 160874/2019
  1/27/2020                Judge boots pGwerhause lawyer David Boies from case pitting Jeffrey Epstein victim Virginia Giuffre against acclaimed attorney Alan Der...
                                 Case 1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 25 of 48
NYSCEF DOC.              NO.   10                                                                                           RECEIVED NYSCEF: 01/27/2020




                                                                                                                           h




              "Today's                decision                rejects          Alan          Dershowitz's                      chronic          capacity               to     make        this       case        about

                                                                                                                                                                                                              Giuffre,"
              anything                but       the        facts        and         what         he     has       been          accused              of   by    our         client,      Virginia


              she       said.




              Dershowitz                    was        ready.




              [More             New            York]            Long           Island              man           busted                after        stabbing                both        parents             in     their


              Old        Bethp_age                     home:             police              »




              "I    look        forward               to      a trial         in     which            I can       conclusively                  prove           that         I never          even      met        my

              perjuring                false       accuser.               I have            also       preserved                 for      appeal          the     right          of    every         American              to

                                                                     accusations,"
              forcefully               deny           false                                            he     said.



         Topics:           Virginia         Giuffre,          Alan      Dershowitz,                David      Boies




                                      Stephen                  Rex      Brown
                                      New York             Daily     News




                                      Stephen              Rex Brown               covers        New      York     courts        and       criminal        justice          issues,    with      a focus      on

                                      Manhattan                Federal             Court     and       Manhattan               Supreme         Court.




      These             High      Schools                   Have         Produced                   the       Most         NBA            Players

      Stadium       Talk | Sponsored

      How          To                       Your           Bowels                                                     -            Surgeon                Explains              How
                           Empty                                               Every             Morning                  Top

      Gundry        MD | Sponsored




  https://www.nydailynews.cGm/ñâw-york/ny-boies-dershavez-giuffre-20191016-sshernel7zfk5mg50s22synexq-story.html                                                                                                                5/8
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11     1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 26 of NYSCEF:
                                                                        RECEIVED  48      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11     1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 27 of NYSCEF:
                                                                        RECEIVED  48      01/27/2020

                                                           NEW ŸÒRKER



                                           ANNALS    OF LAW         AUGUST        5 & 12, 2019 ISSUE




                            ALAN              DEftfHOWITZ                                   ,   DEVIL'J

                                                    ADVOCATE

                             The   noted     lazuyer's    long,      controversial          career-and    the

                                                    accusations         against      him.



                                                           By Connie        Bruck

                                                                  July 29, 2019
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11     1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 28 of NYSCEF:
                                                                        RECEIVED  48      01/27/2020
                                                  THE
                                             NEW YORKER
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                       INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                                 1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 29 of NYSCEF:
                                                                                                    RECEIVED  48      01/27/2020
    -
                                                                                                                          NEW ŸÓRKER



                                                                                                                                                                           0:00 / 1:39:17



            Audio: Listen to this article.To hear more, download Audm for iPhone or Android




                                                           lie,"                                                                                                                                                                                                         View,"
     ((                lie     is a lie         is a                   Whoopi                 Goldberg                   said.       It     was        May            2nd,          and       she        was        on        the       set         of     "The

                       the      daytime                 talk        show          that        she      co-hosts.                 The           subject          was          Attorney                   General                William                    Barr,         who

     had        argued             that      the        special            counsel             Robert              Mueller's                report            was          not      as alarming                     as it        seemed-endorsing
                                                                                                                                                                obstruction"
     Donald             Trump..'s             claim             that       there          had       been           "no      collusion,                 no                                          in     the       Russia              case.             Goldberg
                                                                                                                                                                consequences,"
    was         incredulous.                  "Our             parents            taught            us,       if you         lie,        there         are                                                she       said.           "When                   are
                                                            back?"
     consequences                         coming


     Her        guest,          the        attorney                Alan         Dershowitz,                    offered              an      answer              that         combined                    legal          analysis                and         political

     handicapping.                         "They           come            back          in    November                    of       2020,          when              we      all    go      to     the        polls           and        we vote                  against
                                                          lied,"
    people             that        we      think                          he      said.        "But         it would                be     a terrible                thing"-he                     held            up        a finger               for     emphasis
                                                lies."
    -"to          criminalize



     Dershowitz                    is a frequent                     guest         on         shows         like       "The            View";             for        decades,               he      has         been           a frequent                       guest       just

     about         everywhere.                     If     you        are        a television                producer                 putting             together                  a segment                    about           a celebrated                          criminal

     case,       Dershowitz                     is an ideal                 booking.                Intellectually                        nimble          and          supremely                    confident,                   he          is an         emeritus

    professor                 at Harvard                  Law          School             but        also      an        occasional                reader              (and         subject)               of      the        tabloids.                   Over          the

    years,        he         has      written             thousands                 of        newspaper                  articles,              magazine                   columns,                and          Web            posts.            With    help                    from
                                                                                                                                                                                                                Defense,"                      "Chutzp_ah,"
     research            assistants,                he         has     published                three          dozen             books-including                                    "The           Best                                                                           and

     "Sexual            McCarthylsm"-that                                         recount             his     cases          and          advance               his        opinions.



     In    recent            years,         as Dershowitz                         approached                     the       age       of        eighty,          his        public          presence                 faded             a bit.              But     Trump's


     Presidency                 has        enabled                 a comeback.                  Dershowitz,                         a proponent                       of    civil      liberties,                  has        made             a specialty                  of


     defending                 people           who            do      outrageous                   things,            and        Trump                does          outrageous                    things               constantly.                      Media           outlets


    looking             for        someone                to       argue         Trump's               side        have          been          happy            to     have         Dershowitz                          on      the          air,     explaining

    why         the      President's                    critics        are       putting              politics            before            the     law.         In        May,          an      edition                of    the       Mueller                   report,

    with         an     introduction                      by       Dershowitz,                   made              the      Times              best-seller                 list.


                              View,"
     On         "The                          Goldberg                     promised                 the     audience                 that         she'd         hand             out       copies             of    the        book             after           the     taping.

     But        she     remained                   skeptical               of     Dershowitz's                      defense               of     Barr.        He           offered            an        explanation:                     lying             to     Congress

     or    to    the         F.B.I.        was          illegal,          but      misleading                    the      public            was        not.          "The           rule      of        law        requires              that             we
                                                                                crimes,"
     distinguish                   between               sins        and                              he    said.         "There's                no     federal              crime           that         says          that         it's      illegal           to     lie     to
             media."
     the



    After         a commercial,                          the        next        segment               began,             with        images              of     several             controversial                        Dershowitz                         clients:

     Claus         von         Bülow,              O_..J.          Simp_son,              Mike             Tys.             The           lineup          included                  Jd_ey_Epstein,                              a wealthy                       money
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                                      INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                                        1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 30 of NYSCEF:
                                                                                                           RECEIVED  48      01/27/2020
                                                                                                                                                       THE
    =                                                                                                                                 NEW YORKER


     Caribbean                      island,               Little          St. James,                    that           Epstein             owned.                  As          charges              became              public,              press         accounts

     enumerated                          his      famous                 acquaintances-including                                                    Bill      Clinton,                     Prince           Andrew,                and        Kevin           Spacey-and

     described                     trips        to    the          island            on      his        plane,           the        so-called                    Lolita              Express.               Despite               sworn             accounts              from         more

     than            a dozen                women,                  Dershowitz                          and       his     team             secured                 a deal             in     which              Epstein                pleaded          guilty            to    minor
                                                                                                                                                     View,"
     charges                 and         served             only         a brief             sentence.                   On       "The                                    which              was          hosted           by     four        women,                Dershowitz

     described                     the      experience                        as fraught:                 "It's         a case            that         was             very,        very          difficult,            and       very, very                painful             for     me,
                                                                                                                                                                                                                                 movement."
    because                  I saw           real         victims              out        there.          I'm           a very          strong               supporter                      of     the      MeToo                                                But,          he     said,

     an      attorney                 is obligated                       to     defend              the        rights           of      the          accused:                  "I     think           of    myself              like      a doctor             or     a priest.            If
                                                                                                                                                                                                                                                      him."
     they           wheel           Jeffrey               Epstein               into         the        emergency                      ward,               the         doctor              is going              to    take        care        of                    (Dershowitz

    put        it     differently                    to     me,          in     one         of     a series              of     conversations                             this        spring              and         summer:                "Every           honest            criminal

    lawyer                will       tell      you          that         he     defends                  the       guilty           and          the         innocent.")



     One             of     the      hosts,           Abby               Huntsman,                        pointed                out,         "It          does          get        more            complicated                    for       you      in     your         personal
    life."
                     In      2014,             Virginia                 Roberts               Giuffre,                  one      of       Epstein's                     victims,                 stated         in     a court           filing        that         Epstein             lent

     her       out          for      sex       to     his      friends-Dershowitz                                             among                 them.               Dershowitz                        has        strenuously                  denied            the

     allegations,                     and         maintained                         that         Giuffre               is a near-pathological                                        liar         engineering                    an     extortion               plot.         Giuffre's

     claims               about             him       have              never          been          directly                 tested          in      court;              instead,                they         have        featured                as side          arguments                   in

     civil          suits          brought                by       others.            Two           weeks               before            the        taping,               though,                  Giuffre             had        sued        Dershowitz                      directly,

     for      defamation.



     On        the          air,     Dershowitz                          said        that         he welcomed                           Giuffre's                  lawsuit.                 "I     also        welcome                 her     coming               on     this        show
                                                                         face,"                                                                                            accused,"
     and        accusing                    me face                to                     he       said.          "I     have         been            falsely                                         he went              on,         more          intently.            "So         I am
                                               trial."
     welcoming
                                    this                       He           rubbed                his     hands               together.                    "This           is the           first         opportunity                    I have         to     conclusively
                                   innocence."
    prove             my


     Huntsman                        read           a statement                      from           Giuffre:                  "My         abusers                  have             sought           to     conceal              their        guilt        behind              a curtain
                                                                                                                                                                                                                                             entitled."
     of      lies.         My        complaint                      calls       for         the     accounting                       to     which                 I,     and         the         other          victims,           are


                                                                                                  accounting,"                                                                                   have-"
     "She's               right.           She's          entitled              to     an                                           Dershowitz                           said.         "I


     "Alan,"
                            Goldberg                  said.             The          segment                  was        running                 out         of        time.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                           1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 31 of NYSCEF:
                                                                                              RECEIVED  48      01/27/2020
    -                                                                                                        THE
                                                                                                  NEWYORKER




                                                              trial-"
     "-invited              the     F.B.I.      to     the


                                       stop."
     "Alan,         you     gotta


                   that-"
     "-so


                                                                                                                                            away."
     "Alan!        You      want       me to give              the      book     away?     We've        gotta        give    the   book



     Dershowitz               recovered              his     composure           and     smiled       for    the     camera.       Before     the     show       cut     to    commercial,         he
                                                                                                                               book."
    got       in   a last    word:           "My       reputation          is more        important           than      my



     For             decades,         while          Dershowitz            was     teaching        at Harvard               Law    School      and      practicing            as a criminal-

               defense        lawyer,         he      collected          notes    from      his    critics      and     posted      the     most     vitriolic         ones     on   his   ofEce
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                                  INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                                        1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 32 of NYSCEF:
                                                                                                           RECEIVED  48      01/27/2020

    =                                                                                                                                NEW ŸÓRKER


     Dershowitz's                        habitual                    manner               of        genial         belligerence.                     When              he was              attacked,                 not        just         by      note            writers          but

     also       by        colleagues                  in        the        bar     and              by     an     occasional               judge,          it     only         confirmed                      the     efficacy                 of what                 Dershowitz
                                                                                                           style."
     has        called           his      "confrontational                                legal                            He        specializes                in     appellate                 law,         working                  to     overturn

     convictions                   on          appeal,                a branch                 of law             that       often        requires               dismantling                      the         strategy             and            the       arguments                      of

     other           lawyers.                 Laurence                    Tribe,             a constitutional-law                                expert           and         a longtime                      associate                of     Dershowitz's                           at

     Harvard,       told                      me,         "He         revels            in      taking            positions               that       ultimately                    are     not         just        controversial                        but          pretty          close
         indefensible."
     to



     Dershowitz                        describes                  his       early            life        as an       ideal         preparation                   for     conflict.                He          grew         up
                                                                                                                                                                                                                                   in        an      Orthodox                    Jewish

     household                    in     Borough                      Park,            Brooklyn,                   and       has        written           that         he      often             got        into      fights            with            Italian             kids          in

     the       neighborhood,                               "though                I don't                recall         getting           anything               worse             than          a few             deep         cuts,          several               broken
                                              concussion."
     teeth,          and         one                                               (His             mother,              Claire          Dershowitz,                     disputed                  this         account,                glling              the

    Washington                          Post,         "The                only         time          his        tooth        was        knocked                 out     was          when              he     played             tennis.")                 At        yeshiva,                  he

     had        a reputation                        as a wise                  guy,          and          his     principal              recommended                          that         he become                       "something                       where              you         use
                                                                                                    brains."
    your            mouth              but         don't          need           much                                    His       fellow-students,                           drafting                 the        yearbook,                  wrote              that        he       had            a
                                                                                                     Clay."
     "mouth                of Webster                          and        a head             of




                                                                                                                                       ADVERTISEMENT




    At        Brooklyn                   College,                    he     began              to        apply       himself,             and        he    excelled.                 In        1959,            he was            admitted                      to Yale            Law

     School.               Before              moving                  to      New            Haven,               he      married               Sue      Barlach,                 a young                woman                 from           Bayonne,                     New

    Jersey,           whom                he        had         met         during                  high         school,           at a Jewish                  summer
                                                                                                                                                                                         camp
                                                                                                                                                                                                        in    the      Catskills.                    She          was         nineteen

    when             they         arrived                 in    New              Haven,                  and      within           two         years      they          had          a son.            Sue's         younger                  sister,           Marilyn,

     dated           Dershowitz's                           younger                brother,                    Nathan,             and      they         often          came              to     New            Haven             to        visit.         In        1963,         Sue

     and        Alan's            second                  son        was         born.



     Dershowitz                        felt        like        an      outsider                 at law            school.            He        has     written               that,        when               he     gave         his        first       presentation,
                                                                                              at,"
     his       "accent            was          openly                 laughed                             as was           his      "non-preppy                       garb,        which               included                 Bermuda                    shorts             with             a
                                                                                                                                            pocket."
     Phi        Beta         Kappa                 key          ostentatiously                           dangling                from     a                             He         kept          kosher,             which              meant               that        he

     couldn't              eat     in         the         common                   dining                room,           and       he     didn't          drive          or work                 on     the         Sabbath.                  When                he was             being

     considered                   for         the         position                of     editor-in-chief                          of     the      Yale     Lazu          Journal,                 classmates                    asked             if his         religious

     observance                   would                   interfere               with            editorial              responsibilities.                       He      got         the         post         anyway.



     During                his     second                  year,          he      applied                 to     some        thirty        Wall           Street             law         firms         for         a summer                  job        and           was        rejected


    by        all    of    them-notably                                   by      Cravath,                     Swaine            &     Moore,             where              he      badly            wanted               to    work.               (In        1976,          he

     represented                       an Italian-American                                          lawyer           who          was      suing          the         firm         for     religious                and         ethnic               discrimination.)

     Still,         he     made               an     impression                        at Yale.                Dershowitz                 graduated                    at the            top      of      his       class        and          went              on     to      serve           as
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                                          INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                                        1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 33 of NYSCEF:
                                                                                                           RECEIVED  48      01/27/2020

    =                                                                                                                                   NEW ŸÓRKER


     at Harvard                        Law         School,                and         at twenty-eight                              became                    a full        professor.                   Stuart             Eizenstat,                     a student                 of        his

    who         later            became               a policy                 adviser             to    President              Jimmy                         Carter,             told         me,           "He          was         the       most            exciting,                most
                                                                                                                          School."
     engaging                    professor                I had            at Harvard                     Law


     Dershowitz                         established                   himself                as a civil              libertarian,                         with           a particular                   interest                 in    the         rights            of     the       mentally

     ill.   An         impassioned                           First         Amendment                            advocate,                        he     defended                  neo-Nazi                     speech                 and       pornography,                          starting
                                                              (Yellow),"
    with         "I        Am           Curious                                              an      earnestly                    smutty                Swedish                 film         released                in     1967.             He joined                     the       national

    board             of     the         American                    Civil            Liberties                Union,                   and           represented                      many          litigants               pro            bono           in     cases           involving

     challenges                    to                                     and         to     the        death             penalty.
                                             censorship



     Nancy             Gertner,                    a former                federal            judge             who           worked                    with             Dershowitz                     in      the        late        seventies                 and         now          teaches

     at Harvard                        Law         School,                told        me,          "He's         very             brilliant,                 just         in    the      sense            of       the      speed              at which                   his     mind
                                                                                                                                    thoughts."
    works,             and             how         prolific              he      is in       churning                  out                                           From              the  beginning                        of        his      career,              Gertner                  said,
                                                                                                                                                                                                 don't."
     "he     had            the         imagination                       to     see strategies                      and            arguments                        other            people                                He           also          understood,                       before

     most        of         his        peers         did,          the        value          of     deploying                      the           media.             As         he wrote              in        his        2013           memoir,                 "Taking                 fhe
     Stand,"
                           "If         you        don't       have             the     law          or legal              facts          on           your       side,           argue         your            case         in        the      court            of     public
     opinion."
                                 Dershowitz                        seemed               to        delight            in      publicity,                      even         though              he        told         friends                that         "the        aggressive                     and
                                        know-it-all"
     fast-talking                                                         who          appeared                 on          TV           wasn't              really            him.          Some            members                     of        the     law-school                      faculty

    were         nonplussed                         by       his     media                 presence,              his         self-promotion,                                  and       his       decision                 to        take         on      cases            while

     teaching.                   But           Dershowitz                      heeded               advice           that           he           said        Judge             Bazelon             had           given            him:             "Don't             follow             in
                                                                                                                                                                                                                                              life."
     anyone's                footsteps.                   Your           feet         are     too        big      to        fit     anyone                   else's        print.            Create             your         own                            Dershowitz                         once
                                                                                                                                                 T."
    wrote,            "It         was          scary,         but        it fit       my personality                               to        a




            n December,                            1971,            while             Dershowitz                     was            on           sabbatical                in     Palo         Alto,            his        ten-year-old                         son,         Elon,             was

     I      diagnosed                        as having               a brain                tumor.             Dershowitz,                              distraught,                    became                fixated              on        finding              a cure.            "I
                                                                                 book,"                                                                                        Stand."
     couldn't               concentrate                       on     my                              he wrote,                     in        "Taking                the                            "My           marriage,        which       had been
                                                                                                                                                                                                                        trouble."
     suffering                   for     several             years            even         before           our           trip          to       California,                    was      now            in      deep                    After    surgery,                                           Elon


     eventually                    recovered,                  but         the        marriage                 did          not.         When                  the        family             returned                 to     Cambridge,                          Dershowitz

     immersed                      himself              in     a case            in     New             York,          in         which                he     successfully                    defended                     a member                       of    the         militant

    Jewish             Defense                    League                 against             a murder                 charge                     in    the       bombing                 of     two            office            buildings.                    Dershowitz's

     collaborators                        were            Harvey                Silverglate,                   a former                       student               of    his,        who        had           a small                firm          in    Boston,                 and

    Jeanne             Baker,                  a law-school                      student                who       was              a research                    assistant               there.              "Working                       together                 with         these             two
                                                              lawyers,"                                                                                                                                                                                    marriage."
     extraordinary                           young                                      he wrote,                 "made                  it       clear        to        me how               unhappy                     I was          in     my


     In     1973,            he         and        Sue        separated,                     after        fourteen                  years               of    marriage,                  and        she         soon             filed        for        divorce.               The           case

    went         to        court             in    early           1976,             and      the        proceedings                             were          acrimonious.                        In        Judge           Haskell                   Freedman's                     lengthy

     findings               of         fact,       he wrote                that         Dershowitz's                          behavior                       toward              Sue         "negatively                    affected                the         plaintiff's               health
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                          INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                                1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 34 of NYSCEF:
                                                                                                   RECEIVED  48      01/27/2020

    =                                                                                                                           NEW ŸÓRKER



     Sue      had         been       given              provisional                    custody                  of     the      children,                   but      Dershowitz,                     represented                    by     his        friend

     Silverglate,               was         seeking                sole         custody.                 He          brought             in       a psychiatrist                    named             Pierre              Johannet                 as an         expert

    witness.              At     first,        Johannet                      recommended                             joint          custody.                But      in    an      appearance                    a month                 later        he     testified

     that      he     had        changed                  his          mind,           after         listening                 to     tapes            of     phone          conversations                       between                 Dershowitz                         and

     Sue.       (Dershowitz                      has          a long            habit          of        recording                  calls,         but        says        that      he     has       no     recollection                      of      taping               these.)



    Judge           Freedman,                    too,         was            influenced                  by     the          tapes.          In     the        conversations,                     Sue          addressed                  Dershowitz                         "in       the
                                                 terms,"
     most       disparaging                                             according                   to     the         findings.              "She            called         him          names           over            the     telephone                  while               the
                     listened."
     children                                     The             judge           noted             that           Sue        interfered                    with      Dershowitz's                      visits        with          the        children                and


     harshly             insulted           Jeanne                 Baker,             who           had         become                Dershowitz's                        girlfriend.              Freedman                      relied          on       testimony

     from       a number                   of witnesses-including                                               Sue's          sister,            Marilyn,                who       by     then         was          married              to       Dershowitz's

    brother-that                         Dershowitz                          would         do        more              to                the           children              adjust        to     the      divorce.                Freedman
                                                                                                                               help

     acknowledged                         that     Johannet                      had       reversed                   his      position-but                          that,         he wrote,               merely               proved             that          he was                a
                                           witness."
     "truly         objective                                           He       awarded                  Dershowitz                       custody.



    The        couple's             dispute               over              alimony            was            no      less      fraught.                 Sue        maintained                  that       Dershowitz                         had         substantially
                                                                                                                                                                                 doctors'
    understated                    his     income.                     In     response,                  Dershowitz                      submitted                   two                             affidavits                 stating            that          he    had
                                                                                                                                                                                                                                                                              pace."
     developed                 hypertension;                           one       recommended                                 that     he      "slow               down           from      his       present               hectic         professional

    The        judge           decided             that            he        should            pay         Sue         a modest                   sum         for     five        years        and        nothing                thereafter.



    The        divorce             seemed                to       liberate             Dershowitz.                           He       dated            widely,            becoming                 a familiar                   presence              at the               bar      of

     Harvest              restaurant,               in        Cambridge.                        In        1982,              Dershowitz                      was      giving            a speech               in     Boston,              and         a psychologist

     named           Carolyn                Cohen                  came          to     hear             him;          he      spotted              her        in    the      back        of      the      room             and         was        transfixed.


    They         soon          began             living            together,               and           were           married               four           years        later;        their        daughter                   was       born         in        1990.


    They         bought              a house                 in        Cambridge                     and           vacationed                     on     Martha's                Vineyard.




                                                                                                                                    ADVERTISEMENT




     Sue      Barlach              moved                to    New              York,           and        for         several          years            worked               as a research                 librarian                for       the      International
     Ladies'                                     Workers'
                         Garment                                              Union.            On New                       Year's          Eve,           1983,          she     drowned                in        the     East          River,            in    an

     apparent              suicide.




                    ne     night          in                       Dershowitz                        appeared                   at Harvard's                                            House                              where           the        porn            film

        O
                                                 1980,                                                                                                              Quincy                              dorm,
                                    Throat"
                    "Deep                                    was            scheduled                to        be      screened.                  He        was      prepared               for      controversy.                       The         movie's                female
                                                                                                                                                            "Ordeal,"
     star,     Linda            Lovelace,                    had            recently           published                      a memoir,                                            in    which            she        said        that      her         husband                     had

     forced          her       at gunpoint                        to        perform            in        the        film,       and        her         case         had      become               a feminist                    cause         célèbre.                In     the
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                    INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                                     1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 35 of NYSCEF:
                                                                                                        RECEIVED  48      01/27/2020
    -                                                                                                                                     THE
                                                                                                                             NEW YORKER



     Four          years          earlier,          Dershowitz                       had        represented                     Harry            Reems,                the         movie's              male        star,    who       had        been

     convicted                   of    conspiring                 to      transport               an        obscene              film          across            state           lines.         Dershowitz                  saw     the     suppression                  of
                        Throat"
     "Deep                                    as a violation                    of     free       speech.             He         was           also        not        convinced                  that         Lovelace's            performance                   was
                                                              Defense,"
     coerced.               In        "The         Best                                 he       recalls            asking          Reems                  about             her      claims.             Reems,            he     wrote,         "laughed
                                                                                                                                        it.'     "
     and         said,       'Are           you     kidding?               . . . She             was         really          into




    After           young              women              at Quincy                  House                 asked         police          to      prevent                the        screening,                 Dershowitz                  maintained              that

     a fundamental                           liberty         was        at stake.               "If        there      is anything                      more            obnoxious                   to     a civil       libertarian              than      the

    punishment                         of     speech          after        it    has       taken             place,        it    is the          issuance                   of     a prior         injunction                to    prevent          speech         in
                          place,"
     the        first                         he wrote.                Dershowitz                      argued            in      various               places,              including              a monthly                 column              he wrote          for
                                                                  feminists"                                                                                                                                                              pornography."
     Penthouse,                  that         "radical                                     were             using         Lovelace                   to     advance                 an    "all-out             war      against

    When                a crowd               of viewers               and       protesters                   gathered              in         front            of    Quincy               House              for    the     screening,             he     told
                                                                                                                                                                       fascists."
     them,              "Feminist                 fascists          are     no       better            than         any         other           kinds            of



     During               the         eighties           and        nineties,              Dershowitz                      continued                      to     advocate                 for     civil        liberties,  but his                 cases
                                                                                                                                                                                                                  Young_La_wyg,"
     increasingly                      centered              on     celebrity,              wealth,                and        greed.            In        his        book         "Letters              to     a

     Dershowitz                        identified             some              common                 traits         among             his          most            infamous                clients:           "Each         of    these         defendants

     has        virtually              unlimited               quantities                  of     some             things,          such             as money,                    power           or      access       to    sex     or power.             They,

    like        everyone                 else,       also      had         limited              quantities                 of     other          things,               such          as life,           health,         duration            of    career,

     reputation,                      time        with       family,            etc.       They             got     into         trouble              by        putting              at risk           what         they    had       limited            amounts
                                                                                                                                                                                                                       of."
     of    in      order          to        increase          the       quantities                    of    those         things               they        had         unlimited                  amounts
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                                    INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                                   1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 36 of NYSCEF:
                                                                                                      RECEIVED  48      01/27/2020

    =                                                                                                                             NEW ŸÓRKER


     the     conviction.                       Von       Bülow,                trained                 as a lawyer,                    had      polished                  manners                    and,          as a result               of       his       marriage,                   a

    vast      fortune.                  Describing                      his      first         visit        to    von        Bülow's                residence,                   Dershowitz                         wrote,           "Though                         I had          passed


    by      many         of        the         elegant            mansions                      along            Fifth          Avenue               on         my way                 to     and          from           the      museums,                       I had            never
                                                         one."
     actually           been            inside                           There                was          a wood-panelled                            elevator,                  art        works             in    the         hallway,               and           a sitting
                                                                                                                                                                                                                                   world,"
     room        with           antique               leather-bound                              books                on    the        shelves.            "I    felt          I was           in       a different                                       he wrote.



     Von      Bü1ow                had         been          convicted                    of        attempting                    to    kill        his    wife           by         injecting                her        with        insulin;               afterward,                   she

    lapsed            into         a decades-long                             coma,             from             which            she        never         emerged.                     Dershowitz,                        leading                a team               of     law

     students            and            young           associates,                      devised                 an    appellate                argument                   built             around                the     idea          that         Sunny                 might

     have       caused              her         own          coma,             through                     a prolonged                   addiction                   to    pills            and         alcohol.             In      1984,             Dershowitz                       got

     the     conviction                    reversed,                   and,        in     a new              trial,        von         Bülow              was         acquitted.


                                                                                                                                                      Fortune,"
     Dershowitz                    wrote             a book               about               the      case,           "Reversal               of                                    which              was        published                   in      1986.             Nora

     Ephron,             reviewing                    it for            the       Times,               noted            wryly,          "Throughout,                             in     the         venerable                    tradition                of      defense

    lawyers            who            write          books              about            themselves,                       Mr.         Dershowitz                         made              brilliant              decisions               no        one          else       would
                                                                                                                                               consider."
     ever     have           been          brave             or    intelligent                      enough                 even        to                                 Dershowitz                          wrote             a letter            to      the        editor


     complaining                        that      Ephron                  was           deriding                 his       work         in     order            to     help           get       a friend's                 book          about              the        same           case

    published.                  (The            friend            published                     no         such        book-and,                          Ephron                replied,                wasn't            even        a friend.)


                                    Fortune"
     "Reversal                of                              sold            poorly,               but      Elon,           who            was       involved                  in     the          film       business,                 thought                  that        it     might

     find     a larger                audience                as a movie.                       In         1990,           it was           released             as a major                     Hollywood                        film,          with           Elon           as a co-

    producer.                 Dershowitz,                         played            by         Ron           Silver,         is portrayed                       onscreen                    as a committed                           fighter              for        principle.
                                                gun,"
     "I'm       not      a hired                              he         tells      von             Bü1ow,             played            by Jeremy                    Irons.            "I've           got        to     feel      there's              some            moral           or
                                                              stake."
     constitutional                       issue         at



     Several           Harvard                   Law          School               students                  who           were         in      Dershowitz's                           criminal-law                        class         the        following                      spring

     told     me that                   they      were            excited                to     be         taught          by     a legal            celebrity.                 But           some            of    the         women                in     the         class         found

     his    lectures               uncomfortable.



     Dershowitz                    has         written                 frequently                    that        defending                   the      rights              of     the         accused               in     rape        cases            is a crucial
                                                                                                                                                                                                     Opinion,"
     application                   of     the        presumption                          of        innocence.                  In      "Contrary                    to        Popular                                            published                     in     1992,           he

     included                a list       of     cases            in     which                women                acknowledged                           having               made             false         accusations                      of     rape.            He          argued,

     "It    is precisely                  because                 rape         is so serious                        a crime             that        falsely            accusing                   someone                  of      rape         should                 be    regarded
                                                                                                                                                                                        one'
     as an       extremely                     serious             crime            as well.                Imagine               yourself                or     a 'loved                             being              falsely         accused                  of     raping             a
    woman!"




     Some         students                 thought                 that          he       strained                 logic         in     order         to        defend               men.            "In       Dershowitz's                          view,           men           who          are
                                                                                                            defense,"
     accused            of     rape,            there         has         got       to        be       a                              one      female                student                from           the       1991          class            recalled.                "He       had
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                                   INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                                  1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 37 of NYSCEF:
                                                                                                     RECEIVED  48      01/27/2020

    =                                                                                                                         NEW ŸÓRKER



    William               Kennedy                   Smith,                a nephew                  of John             F. Kennedy,                        had            recently                been         accused                   of      raping             a woman                       on

     a Kennedy                  family             estate,            and        Dershowitz                       frequently                    spoke            to        the      media               about              the      case.            (Smith                 argued

     that      the       sex was                 consensual,                   and        he was             later        acquitted.)                      In        class,        according                    to         a second                 female              student,

    who        is now               the      chief           executive               of    a nonprofit,                       "he         would            talk           about            Smith               and         the      woman                  frolicking                        in
                                                                              clothes."
     the    waves,             ripping              off       their                                 Midway                   through                 the         semester,                 "a woman                        raised             her        hand           and            said,

     essentially,               O.K.,             enough               rape         examples!                 There                are women                      in       this         class          who           have         been             raped.              Can             we
                                                                  else?"
     move           on    to        something


                                                                     fire,"
     "His      hair        just           caught             on                   Murph               Willcott,                    a male            student                 who           was          in     the         class         during               the

     confrontation,                        recalled.                "He        seemed               to     take         that           as a challenge                         to     his       authority,                    and          he       made           it        clear        he
                                                                                                         teach."
    was       going            to    teach           what            he wanted                  to



     Dershowitz                     told         The         New       Yorker,             "There             was            a controversy                        in       the       class,             and        a very   small                     number                      of
                                                                    teaching."                                                                                                                                       advocate"
     students             objected                 to     the                                  His          intention,                   he      said,          was         to     play           "devil's                                          in     order             to
                            students'
     challenge                                          thinking.               Dershowitz                        has        not         shied            away            from          provocative                        ideas          about            sex         and             the

    law.      In     a 1997                op-ed             in     the       Los      Angeles                Times,               he        a_rgu               against                statutory-rape                            laws,          writing,                   "There

     must       be       criminal                 sanctions                 against            sex with                very            young           children,                   but       it        is doubtful                  whether                   such            sanctions
                                                                                                                                                                                                                                                                                  group."
     should          apply           to        teenagers                  above        the          age      of    puberty,                    since        voluntary                    sex           is so common                           in     their          age

     He       suggested                   that      fifteen            was          a reasonable                       age        of     consent,                no        matter              how           old       the        partner                was.          He              has        also

     argued          against               punishing                   men          who         hire         prostitutes.                      In      a 1985               article,              in     the         Gainesville                     Sun,         Dershowitz
                                                                                                                                                                                                                                    hire"
    proposed               that           a john             "who          occasionally                     seeks            to        taste        the     forbidden                      fruit         of     sex         for                      should                 not         be

     arrested.            The         nonprofit                     executive              recalled               his        discussing                    the        idea         in      class:            "He        said,            'Prostitutes                       know
                                                                                                                                                                                                                                                                        '
    what        they're              doing-they                           should          be        prosecuted.                        But      you        shouldn't                    ruin           the     john's             life        over         that              If        I had
                                                                                                                                                                                                                                                                  feminist."
     raised         my hand                 to      challenge                  that,       I would                 have           been          singling                   myself           out          as-God                    forbid-a




                                                                                                                                  ADVERTISEMENT




    When             people               at Harvard                      objected             to     Dershowitz's                           views,             he        insisted             that          civil         liberties               were         more

     important                 than         political                sensitivities.                   In     April,               1991,          Mary            Joe         Frug,             a professor                       at New               England                      Law,

    was       murdered                    by      a knife-wielding                             assailant               near            her      house,               in     Cambridge.                         The           following                   March,                    the

    Harvard               Law             Review              published                   an    article            that           she        had       been               working                 on     when               she      was            killed,            "A
                                                                               Manifesto,"
     Postmodern                      Feminist                 Legal                                           which                examined                     how          law         perpetuated                        the          subjugation                        of

    women.



     On       the        anniversary                    of        Frug's        murder,               the         Harvard                    Revue,             a spoof              overseen                  by      editors                of     the       Review,
                                                                                                                                                                     Feminism."                                                                               Doe,"
    published               a parody,                   "He-Manifesto                            of        Post-Mortem                           Legal                                                 The           author,              "Mary                                    was
                                                                                                                        Law."
     described              as the               "Rigor-Mortis                         Professor                  of                         The          commentary,                          written                in     the         first       person,                 "was
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                                         INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                                        1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 38 of NYSCEF:
                                                                                                           RECEIVED  48      01/27/2020

    =                                                                                                                                   NEW ŸÓRKER



     Liberal             professors                   at the               law          school            were           outraged.                   Laurence                  Tribe             likened              the      students                    who           had          written

     the      spoof            to     Klansmen.                         He            and      David               Kennedy                    signed          a letter,                 along           with          a dozen              other               professors,
                                                                                                                                                          misogyny."
     decrying                 the        law         school's               atmosphere                       of         "sexism               and                                        The          students               apologized,                           but        the      furor

     did      not        die        down.             In        a column                      for     the         Los        Angeles                  Times,            titled            "Harvard                  Witch                Hunt              Burns               the
                                                Stake,"                                                                                                                                                      "somewhat"
     Incorrect                at the                                   Dershowitz                         acknowledged                              that      the        parody                 was                                           offensive,                      but      argued

     that      the        response                   indicated                        a systemic                 problem.                    "The          overreaction                         to      the        spoof       is a reflection                            of    the            power

     of women                   and            blacks            to        define             the        content               of what               is politically                      correct              and      incorrect                    on        college               and         law
                     campuses,"                                                                                                                                                                                                                                                African-
     school                                               he wrote.                    "Radical               feminists                     can       accuse            all        men          of being             rapists,    and                      radical
                                                                                                                                                                                                                        rebuke."
    Americans                       can        accuse             all       whites              of being                  racists,            without              fear            of    discipline                 or



     Dershowitz                      often            suggested                        that         contention                    was         an      inevitable                   effect            of protecting                       ideals.              In      "Taking_tim
     Stand,"
                         he         quoted                a favorite                   passage              from            H.         L.     Mencken:                   "The                 trouble             about        fighting                   for        human

     freedom              is that               you        have             to        spend          much               of your              life      defending                    sons            of bitches:               for        oppressive                       laws         are
                                                                  originally."
     always          aimed                at them                                                   In     the          early          nineties,             Dershowitz                          represented                   the         Reverend                       Jim         Bakker

     after      he was                convicted                   of        defrauding                      parishioners,                           and      the        hotel            baroness                  Leona            Helmsley                         after          she        was

     convicted                 of        defrauding                     tax           authorities;                   he      represented                     Michael                    Milken                after         he was             convicted                       of     financial

     fraud.         In        a number                     of     cases,               he     represented                       prominent                    men          who             had         been          accused               of        committing                        violence

     against          women.                     He         helped                    get     O.     J. Simpson                        acquitted              in        the        killing              of    his     wife;          he        represented                          Jeffrey

    MacDonald,                           a former                 Green                     Beret         and        doctor                 convicted              of     killing               his        wife       and      his         two            daughters,                      and

    Mike            Tyson,               who          had         been                 convicted                of       raping              an     eighteen-year-old                                   contestant                  in    the            Miss            Black

    America                   contest.



    The        victim               in     Tyson's                case,               Desiree             Washington,                          claimed              that            he        had       brought               her        to     a hotel                  room             in

     Indiana             and          forced               her        to     have             sex.        Dershowitz                         maintained                   that           Washington                         had          consented                       to    a one-

     night          stand,            then           tried            to     exploit                it for        money                 and         publicity.                In        his     appeal,     he              argued              that            the       prosecution
                                                                                                                                                                                                   "necking"
     had       improperly                       excluded                    testimony                     from           witnesses                   who         saw          the        two                                   in        Tyson's                limousine
                                                                                                                                                                                                                                                                be,"
    before           they           went             to     his       hotel             room.             "Desiree                was          hardly            the          naive            virgin          she      pretended                        to                   he wrote                 in
                                      Stand."                                                                                                                                                                                                            nightclubs."
     "Taking              the                               Instead,                    she         was      "a sexually                      active        young              woman                   who          hung          out          in                                          In        an

     interview                 with            the        Toronto                     Star,         he    said          that       after            the     incident                    Tyson            had        asked           Washington,                               "Now              do
                                                                                                                        night?"
    you       love        me?             Do         you        want              to        spend          the                               Dershowitz                       added,              "That             doesn't              sound                like       a rapist               to
     me."




     He       was        confident                    enough                     in     his     case         to      tell        the        Star,         "Tyson              is going                to      be     the      cutting-edge                             case          defining
                                                                                                                                                    decade."
     the      law        of     acquaintance                            rape            probably                  for       the        next                               In        the         end,          though,             the         ruling               went             against

    Tyson.



     Controversial                         as these               kinds                of     cases         were            at Harvard,                     they         raised                Dershowitz's                    profile,                  and          they          were

    lucrative.                As         his     fees           continued                      to    rise,         he       and         his       wife       bought                 a million-dollar                          house                 in     Cambridge.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                  INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                               1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 39 of NYSCEF:
                                                                                                  RECEIVED  48      01/27/2020
    -
                                                                                                                        NEWŸÓRKER
                   _,____        _ _______.            ___ _..                                                          . _____,         _____ ____,__              __________ _____ ____ ___ __________ _, ____ ,
                                                                                                                                                                            autodidact."
     suggested               that        he would              enjoy          getting              to     know            Epstein,              an       "interesting                        Epstein,   who had

    grown              up   in      Coney      Island                 and      dropped                  out        of    college,             was        an unimposing                            person,             described                  by     one        friend
                                      introverted."
     as "shy,          weird,                                          But        he       had         luxurious                houses,             a private             plane,             and         huge          amounts                  of     money             to

     spend.            He     was        friendly            with           many          famous              men              and     was      drawn              to    intellectuals.                       Dershowitz,                       according                 to

    longtime                friends,            has     an     enduring                 fascination                     with          fame,         society,            and      wealth.                Charles               Fried,            a

     distinguished                   jurist       who          taught            with          Dershowitz                       at Harvard                 Law           School,                 told        me,       "If        you      get        a chance                to

    go       to    fancy     places             with         lots      of    rich       people                and        fly     around             on    private             planes-I                       think         he      probably              finds          that
                      resist."
     hard         to




     Epstein            flew        to    Martha's              Vineyard                   and      visited              Dershowitz,                     bringing              a bottle                 of     champagne.                      The           two       men

     found          common                interests,                Dershowitz                    later        recalled:               "We       talked             about         science,                   we      talked             about          academia,
                                           Harvard."
    we       talked          about                                    Epstein,              like        Dershowitz,                      had        come           from          a humble                     background.                      In      the

     seventies,             he      had       been       a trader                and       a wealth                manager               at Bear              Stearns,            before                leaving              to    start        his     own            small

     firm.        In    the      late       eighties,           he was              hired          as a financial                      adviser           by    the        man          he        describes                 as his          "mentor":

     Leslie         Wexner,               the     founder              and        chairman                    of    L Brands,                  a consortium                      of     retail           companies                      that         include

     Victoria's             Secret.           Epstein               has      said       that       he      refused               to     accept           clients          with         less        than           a billion              dollars             in    assets,

    but       Wexner             is the         only         client         he      has      ever         named.



     In      New        York,          Epstein           lived         in     one       of       the      city's          largest         private             homes:             a seven-story                         mansion                  on      East

     Seventy-first                   Street,          overlooking                    the       Frick.          Wexner                  bought            the       building                 in     1989,             and      within             seven            years

     Epstein            had         taken
                                                 up     residence.                  "Jeffrey            loved            discussing                 how        he       got      the        mansion                  from          Wexner               for        a
     dollar,"
                        a former              Epstein           employee                   told         me.        (A      source         with           knowledge                     of        the     deal         said        that         the
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                           INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                                1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 40 of NYSCEF:
                                                                                                   RECEIVED  48      01/27/2020

    =                                                                                                                            NEW ŸÓRKER

                                                                                                                                                                                                                                                                               them."
    guest          at gatherings                    there           said.        "They               have             their        hobbies.                Jeffrey's             was        scientists.                He         liked           to     collect

     He      also       held         parties            for     many             of     New             York's              most          powerful                finance               executives                and         politicians.



    Maria           Farmer,               who        worked                 at Epstein's                    mansion                     in     those          days,          told         me that              there         were              often         young              girls

     around.            An         aspiring             artist,          she       had        been              introduced                     to       Epstein              at a gallery                   downtown,                      where              she        was


     exhibiting               her        paintings.                 He       bought                one,           insisting                  on        a discount.                Eventually,                   she         agreed               to work                the         door

     at his        house,            signing            in     tradesmen,                     decorators,                        and         friends.            Farmer                 said         that      new          girls         arrived                every    day,
                                                                                                                                                                                                                                                                    going?"
     some         of    them             wearing              school            uniforms.                    She            recalls           asking,            "Why               are     all        these      girls           coming                and

     She       was         told      that       they          were          auditioning                         for     work             as models                for        Victoria's                 Secret.




                                                                                                                                  ADVERTISEMENT




            n September,                     1996,            Epstein                 invited              Dershowitz                        to        meet       Wexner,                 who           was      throwing                      a party            for         his

     I      fifty-ninth                  birthday.             They             flew      together                     to        New         Albany,              Ohio,             where              Wexner               had       a three-hundred-

     acre      estate,            with       a Georgian                     manse              for         himself               and         a large           house             for      Epstein.               The         guests,                  Dershowitz

     says,        included               John        Glenn,               the       senator                and          former               astronaut,                 and         the     former              Israeli             Prime              Minister

     Shimon                Peres.         Dershowitz                      quickly              assessed                 his       role:           "I    was      Jeffrey            Epstein's                 intellectual                     gift     to       Leslie
    Wexner."




     Epstein            thought              of      himself              as a patron                      of     academia,                       and      was        particularly                     drawn           to     Harvard.                      In        1990,          he

     and       Wexner               had       helped              to     fund          a new             building                  for       Harvard                  Hillel.           Epstein               also     funded                    research               into         the


     history           of    science,             but         he wanted                  to     be         more             than         a donor;                he wanted                      to     be     a member                    of      the       community.


     By      1998,          he was           serving                on    the         advisory                  board            of      the           Harvard            Society                for     Mind,              Brain,               and        Behavior.

    After          Lawrence                  Summers                     became               president                     of    the        university,                in      2001,            Epstein              flew          him           to    the           Virgin

     Islands           on     his        plane.



     In     2003,           Epstein             pledged                thirty          million              dollars               to     Harvard                 to     create            the        Program                for      Evolutionary

     Dynamics.                    He      recruited                 Martin             Nowak,                    a biologist                   from           Princeton                   University,                 to     lead          it,        and        established

     offices         for     the         program               in      a building                  in      Brattle               Square.                 On      the      top          floor,          Epstein             organized                    discussions                        on

     science,           psychology,                     and         other          subjects,                inviting               academics                     from           Harvard                 and      M.I.T.               to         attend.

     Dershowitz                    often          participated;                    the        two          men           were            once            photographed                        there,            engaged               in        conversation,

     Epstein            wearing              a Harvard                    sweatshirt.



     In     the     end,          Epstein            contributed                       only          six        and         a half           million             dollars,              according                to     the        Boston                Globe.            But         the


     money             was        understood                   at the           time          to     be         a first          installment;                     Henry                Rosovsky,                the        former                 dean           of     the


     Faculty           of     Arts          and      Sciences,                  said      that           he       hoped                Epstein              would               become                 "one      of    the          leading              supporters                     of
                             Harvard."
     science           at                               Dershowitz,                      who            became                   a faculty                affiliate          of     the         program               that          Epstein                 funded,                 told

     a Harvard                    Crimson            reporter               that        Epstein                  would             "benefit                Harvard                in      a lot         of ways.             He's          a lot            more
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                                          INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                                    1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 41 of NYSCEF:
                                                                                                       RECEIVED  48      01/27/2020

    =                                                                                                                                NEW ŸÓRKER

                                                                                                                     it."
     other       off         all    the         time             because             we    just          get                      Epstein,                    he     later        said,           was          the         only         person             outside                 his       family

    whom             he       trusted                to     evaluate             drafts             of     his        books.                 His          wife          once            asked            whether                   the       friendship                     would

     endure            if    Epstein                 suddenly                  filed       for        bankruptcy.                           Dershowitz                           replied,              "I      would              be        as interested                     in        him         as a
                                                                                                                                                                                                                                                   ideas."
     friend          if we          had         hamburgers                       on       the       boardwalk                          in         Coney              Island              and        talked                 about            his



     Epstein                could         be         a loyal            supporter.                 Early             in      their                relationship,                       he     contacted                      Orin            Kramer,               the        founder                  of

     the      hedge            fund         Boston                  Provident,                     and       said            that           he wanted                       to        invest           several              hundred                 thousand                      dollars

     from        Dershowitz.                          It     was         a small           sum             for       Kramer's                       fund,            but         Epstein,                who           had         recently                invested                 thirty

     million            dollars            in        the         fund,         was        a significant                           client.               Kramer               agreed               to     take          Dershowitz's                         investment.                        The

     next       year,         after         the           fund          sustained                  enormous                       losses,               Epstein                 contacted                     him          again            and      said,         "One                 of    us is
                                                                                                                                                                                                                                   regret."
    going         to        make           Alan             whole-and                         if I have                 to        do        it,        that        is an         outcome                    you       will                              Kramer                    was         taken

     aback;          Dershowitz                            had      signed             papers,              which                  are        standard                  among                  hedge-fund                         investors,                acknowledging

     that      his          money           was            at significant                     risk.         Ultimately,                            though,                 he     agreed               that           he would                    personally                  restore

     Dershowitz's                        investment                      if    Epstein              left         the         remainder                         of     the        money                 he      controlled                    in     the      fund.

     (Dershowitz                         says        that         he     never            heard            that           Epstein                      had      made             this          call,          and      that            he     understood                      Kramer                  had

     restored               his     money                  because              he     felt        a "moral                  obligation.")



     On        campus,                 Dershowitz                        was         controversial                          for      his           increasingly                        hawkish                 views              on     Israel.           At      times,                Epstein

    lent       support                 against              political             enemies.                  In       January,                      2007,            the         evolutionary                         biologist                Robert              Trivers                learned

     that      he was               to     receive                the     prestigious                    Crafoord                      Prize              in        Biosciences,                       and           Martin              Nowak               invited                him         to

     celebrate               the         occasion                 with         a talk          at the             center               that             Epstein              had            funded,               followed                   by     a reception.                        That

    April,     Trivers                    sent            Dershowitz                   a letter              criticizing                          his     "rationalization                               of     Israeli            attacks            on         Lebanese
    civilians"
                    the                  summer                   before,            during              Israel's             conflict                   with         Hezbollah.                         If     Dershowitz                        persisted                  in     this        kind

     of     argument,                    he wrote,                  he        could        "look             forward                   to          a visit          from              me.       Nazis-and                          nazi-like                apologists                       such          as
                                                                                              directly."
    yourself-need                           to        be         confronted                                             Dershowitz                              called           the         Harvard                  police,               and,      in         a Wall            Street
                                                                                                                 goons"                                                                                                messages."
    Journal            op-ed,              somplained                         that        "radical                                       had            sent         him         "threatening


     On       May            25th,         the            day      of     the        party,         Trivers                 was          chatting                    with             students                when            he       got        an urgent                  message

     from        Nowak:                   he was                 cancelling               the       party,             under                 orders                from          someone                      he would                  not        identify,                because
                                                                                                                      Nazi."
    Trivers            had          "called                a Harvard                 professor                   a                          (Nowak                    did        not         respond                  to     requests               for      comment.)

    Trivers            told         me,         "I        had       invited            twenty               people-there                                  was         no         way         to     contact                 all    of       them.           It     was            the        most
                                                                                                                       academia."
    painful            thing             that         had          happened                   to    me in                                                     Trivers            said          that           Epstein              later          acknowledged                               that      he

     had       made            the        call:           "He       apologized                     for       having                 stopped                    my talk.                 So        that         actually                formed              a bond                 between
                                   me."
    Jeffrey          and



     In     October,                2005,             Epstein                 discovered                   that             the        Palm              Beach              police             were            investigating                       him           for        abusing

    underage                  girls,        and            he      quickly             called            Dershowitz                               to     ask        him          to     coördinate                     the         defense.               Dershowitz                          later

    wrote,           in      an      article               for     the        American                   Bar          Association,                             that         he        hesitated,                  since           Epstein               was            an
     "acquaintance,"
                                             and            lawyers             are       cautioned                     against                    representing                        people                 they         know             socially.             But        ultimately
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                                    INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                                    1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 42 of NYSCEF:
                                                                                                       RECEIVED  48      01/27/2020

    =                                                                                                                               NEW ŸÓRKER


     allegations.                  He          said        that         Epstein                had         told         him          that          "there          were          only          half         a dozen                 accusers                who            were         under
             age"                                                                                                                                                                                          I.D."
     the                and            that        "they           slipped               through                  the         cracks-they                       presented                   fake                          He        added,                  "When               I later
                                                                                          shocked."
    learned            the        extent              of     this,          I was




                he      investigation                         of     Epstein                  had         begun               in                                          when            two         worried                  parents               went           to      the      Palm

    T
                                                                                                                                    March,              2005,

                Beach              Police             Department.                         Their                 fourteen-year-old                               daughter                had           got      in     a fight              at school,                      and,      when

     the     assistant                 principal              was            called           in,        she      found              more            than         three          hundred                   dollars             in    the           girl's         purse.           The

    girl      told      detectives                     that         she          had      gone             to     Epstein's                   mansion               to     give       him             a massage,                    after           a friend                told        her

     that      he would                  pay.         He          ordered               her         to     take         off        her        clothes,             and         she      said          she      stripped                  to        her        underwear                  and

     massaged                him          as he            masturbated                         and         used          a vibrator                   on      her,        over        her       underpants.                         She            cried          as she

     described               the         incident.



    The        girl         had        been           recruited                  by     a community-college                                          student,              who          told          detectives,                   in     a sworn                  interview,
                                                                                                                                                                   better."
     that      Epstein                 paid         her       to     bring             him          girls,         "the            younger              the                           Epstein's                    former             house                 manager,               Juan

    Alessi,           told        police              that         Epstein               had          as many                  as three               massages                  a day, and that                       toward                  the           end       of     his
                                                                                                                                                                                     younger."
     employment,                        in        2002,           the       women               giving                 them          were            "younger                  and



                                 to victims,                  Epstein's                  scouts              were          instructed                   to      find       girls        who            met          his        physical                criteria-
    According

     nymphishly                    thin,           with           no        tattoos.            He          sent         gifts           to    favorites:                a bouquet                    of     roses,            a plane               ticket,            a car.          He

     offered           to    pay         for        college,                or ballet               school,              or        courses            at the           Fashion              Institute                 of Technology.                               In       exchange,

     he      made           escalating                 demands.                       One           woman,                who            began             visiting            the      Palm               Beach               mansion                   when            she       was
                                                                                                                                                                                                                                                     slave."
     sixteen,          said            that        Epstein                urged           her         to        free     herself               from          her       family           and           become               his        "sex                              He

     instructed                  her      to       have        sex with                 a female                  assistant,                  whom            he         claimed               he'd         bought              from               her        parents,             in

    Yugoslavia,                   when              she       was           in    her         early          teens.




                                                                                                                                     ADVERTISEMENT




     In     New        York,             according                     to    the        Miami                Herald,                Epstein                worked              with         a modelling                         agency                owned                by      a friend

     to     procure              underage                  girls         from           abroad,                 providing                     them         with          housing               and          paying              their          visa           fees.        He        had

    parties           where             girls         were           lent         out         during             the       evening.                  Some            girls        lived         in         apartments                    that            he       owned            in     a


    building                on     East            Sixty-sixth                    Street.             Others               moved                between                  his     properties:                   the        house               in     Palm             Beach,             a

     ranch        in        New          Mexico,                   the       mansion                  on        the       Upper                East         Side,         and        his       private              island.              The          girls         weren't

     allowed            to       smoke,               and         their          weight              was          monitored                        carefully.             They          were               always          on        call.



     Epstein's              most             steadfast               companion                        was          Ghislaine                   Maxwell-a                         dark-haired,                        ebullient                 woman                  who          was           a


    lively       presence                    in    New            York's              socialite              scene.            She            was      the      daughter                  of     Robert               Maxwell,                      who           had        built           a


    publishing                    empire              and          a career              in     British                politics;              in     1991,           he was             found               dead          in    the        ocean               near         the
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                                       INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                                      1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 43 of NYSCEF:
                                                                                                         RECEIVED  48      01/27/2020

    =                                                                                                                                NEW ŸÓRKER


     than       Epstein,                   and          girls           in     his       inner           circle        said        that          she        was        intensely                 devoted                  to     keeping                 him          content.

    Maria            Farmer,                who             worked                   the       door           at the         New              York         mansion,      recalled                            that         Maxwell                  often            greeted                 her        in
                                                                                                                                                               Jeffrey."
     the     morning                   by       saying,                 "I     have          to      get        some         girls        today            for              Farmer                              added,                 "She            was         literally
                                                                                                                                                                                                                                                                    back."
     driving              around            New                York            City,           or walking                   in     Central                 Park,         looking                for     young               girls           to    bring

     (Maxwell                  has         denied                 any         impropriety.)



     One        of     the          women                   who              say     that         they        were          recruited                 by     Maxwell                   was        Virginia                  Roberts                 Giuffre.                   In     a series

     of     conversations                           with          me during                       the       past       year,         she         described                    her      experience.                    In        2000,             Giuffre,                then            not

     quite       seventeen,                         was        outside                Mar-a-Lago,                           Donald               Trump's                 resort            in    Palm               Beach,             where             she         had            recently

    got      a job          as a locker-room                                    attendant.                    Maxwell,                  pulling              out        of     the       parking               lot        in     a chauffeured                            car,       spotted

     her     and          told        the           driver           to        stop.         Giuffre              was        reading                 a book            about            anatomy                     and         massage                 therapy.                "This
                                                                                   me,"
     nice       older           lady        came               up        to                     she        recalled.              "She           had        an        awesome                   English              accent,                and         she        started


     conversing                     with         me about                      what            I was            reading.                She       said,       'Wow,                  you're           really         interested                    in     massage.                       That's
                                                                                                                                                                                                                                 masseuse.'                    "
     so interesting!                        Because                     I actually                know               somebody                  who's          looking                  for      a travelling



     Giuffre              became                a regular                     presence                at Epstein's                   Palm            Beach              mansion                  and         often             went          with            him          to        New

    York.          She          learned                 that         she           was       to      have         sex with               him          several             times              a day,          sometimes                       along           with          Maxwell

     and       other           girls.           After             several              months,                  her     duties             increased.                   In      a court               document,                       she        stated            that         she         was

     "required                 to     be    sexually     exploited                                 by      Defendant's                        adult         male              peers,          including                   royalty,               politicians,
                                           businessmen."
     academicians,                                                She                              told          me,        "Ghislaine                     would              say,     'We         want             you         to     please            these             men             in
                                                                                                                                                                       is.'     "
    whatever                   way         they         want,                 I don't           care          how       gross            or      kinky           it                  Epstein             wanted                  her         to    report             back               about

    what         the           men         liked.            Giuffre                 told         me that               a video-recording                                system                 had      been             installed                in    the         New             York

     mansion,                  and         she        was          convinced                      that          Epstein            was           gathering                    information                      to    use         for        leverage                on         the        men.

     Doctors               were            on        call       to      treat          her        and         the      other            girls,         and         Giuffre              remembered                             that         Epstein                would             tell        his
                                                                                                                                                                                                                                                              condom."
     friends           that           "we        were             clean,             we're           tested           regularly,                 we're        on        birth          control,                no     need             to        use     a



    Many             of    the         girls          came              from           troubled                 backgrounds.                         "These               are        not        kids         that         he      picked                       from             an        Ivy
                                                                                                                                                                                                                                                        up
                          school,"                                                                                                                    victims."
     League                                         Giuffre                  said.        "He         picked            vulnerable                                              Giuffre               told          me that                 she        was         sexually

     abused           by         a family                 friend              when             she       was         very        young.              By      the        time           she       was         thirteen,                     she     was        living                on     the

     streets,         where                she        was            abused               by      older          men.            Life         with         Epstein                  provided              a kind                of     security;               he         paid           her,

    got      her          an        apartment,                     and          took           her       to      New     Mexico,                      London,                   Paris,           Tangiers,                  and            his     island.            When                  she
                                                                                                                 "self-medicated"
    was        dismayed                    by        her        life,         she        said,        she                                                    with             Xanax.             She         was          afraid             of what                Epstein

    would            do        if    she        left.        "I      wasn't               chained               to     a sink-but                      they           had        an     invisible               chain                for     me.         I know                 he        had
    power,"
                          Giuffre               said.           "He            was         constantly                  telling            me,         'I    own          the         police           department-I                                have         friends                   that
                          favors.'              "
     owe       me




                 he       detectives                                                 Epstein               in     Palm            Beach              believed                 that                     had          a strong                                           had

    T
                                                        pursuing                                                                                                                        they                                                case;        they

                 interviewed                          numerous                       underage                   victims            who           seemed                credible.                The          police             chief,            Michael                 Reiter,
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                           INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                             1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 44 of NYSCEF:
                                                                                                RECEIVED  48      01/27/2020

    =                                                                                                    NEW ŸÓRKER


     once       Dershowitz               got   involved,                Reiter         said,      "the    tone    and     tenor          of   the     discussions             of    this     case    with         Mr.
                                           completely."
     Krischer        changed




                                                                                           VIDEO         FROM THE NEW YORKER


                                                                                 Instagram's             Brave    Decision,           Exe!cine_d




                                                                                                             O




     Detective           Joseph          Recarey,           the     lead         investigator,            later   testified           about      a meeting              he    had        attended         with

     Dershowitz              and        Krischer.           Dershowitz                   presented          a selection          of    posts        from      MySpace,              in     which      the        girls

     recounted           experiences                with      alcohol             or     marijuana.          Recarey          recalled         that        Dershowitz              set     forth    the      posts       as
                                                                                         believed."
     evidence        that       the       girls     were         "not      to    be



     Reiter       said    in        a deposition            that        he      and      Recarey          were    under         constant            surveillance             for    months.          Their

     movements              were         tracked           and     their         trash      was       searched.        Reiter         also     testified        that     Dershowitz                 had

     contracted           private          investigators                to      look      into     his    background.             (Dershowitz                  and      Epstein            deny     any

     involvement               in     this.)
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                 INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                               1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 45 of NYSCEF:
                                                                                                  RECEIVED  48      01/27/2020
                                                                                                                                      THE
    =                                                                                                                 NEW YORKER




     Dershowitz                  focussed              especially              on       a young                woman,                 identified                 in       the        police          report            as A.H.,              who          had        given

     some        of    the       most           damaging               testimony                   against             Epstein.                 A.H.             told         Recarey                that        she     had      started               going             to

     Epstein's             house          in     2003,          when         she        was         sixteen-she                        was        saving                        for      a camping                       to           Maine,               and       a
                                                                                                                                                                         up                                       trip
                                                                                                                                                                                                             "favorite."
     friend         said      she       could         make          two        hundred                   dollars           fast-and                     she       had           become               his                               At         times,

     Epstein           photographed                       her     naked.                (He        often            took         nude           pictures                 of     girls     and          displayed               them              around            the

     house.)          He      sent          roses       when           she        starred           in       her      high-school                       play.            She       had         set     a rule          with      Epstein                 that        they

    wouldn't            have          intercourse,                but        one        day        he        pushed             her        down            and           forcibly             penetrated                 her.         She         rebuffed                him
                                                                                                                                                                                                                                             me?"
    -"What                 are      you         doing?"-but                    she        kept           coming               to    see him.                    "You          know            what          he      promised                               she       told

     Recarey.           "That           I would             get     into          N.Y.U.,                and        he would                pay          for       it.     And           I waited             and        I waited                 and        I scored

    great        on     my       SATs,            and       I got       a 4.0.           . . . I think                 that        has          a lot       to     do         with        the        reason            I stayed             there          so long.
                                                                                                                                    know?"
     'Cause           my dream                  was      like     right         in      front           of     me,        you



     Dershowitz                  sent          Recarey      a letter                 about          A.H.,             containing                     what          he         described                as a "troublesome                               and        telling
                                                character."
     illustration             of      her                                 He       said         that         he      had        sent        two         investigators                      to        speak        with         her,         instructing

     them        to    take        notes,           "because            we        feared            that           she,       an    accomplished                              drama            student,             might             try        to    mislead
                                                                                                   others."
     them        as successfully                      as she        had        misled                                     The         investigators,                          he      continued,                 were         "quite             shocked              at

     the       overwhelming,                      non-stop              barrage               of    profanity                   . . . from               what             initially            appeared                only      to         be        a young
                                                                               demeanor."
    woman             of     slight         build        and      soft                                         He         also      enclosed                    snippets                from         A.H.'s            presence                  on     social
                                                                                                                                                                         juice'
     media.           "She,        herself,           has       chosen             to    go        by     the        nickname                   of      'pimp                            and         the     site       goes      on         to       detail,
                                                                                                                           marijuana,"
     including             photos,              her      apparent              fascination                     with                                         Dershowitz                        wrote.             (Dershowitz                      denies


    gathering              information                    from         social           media,               and      says         that         the       letter           was          composed                 by     someone                   else       in     his

     office,        although                it bears        his     signature                 and            is written               in    the         first      person.)               He          suggested                that         her        claims

     about        Epstein             were          motivated                by      a desire                for     money.                He     publicized                       the     accusations                   in     the
                                                                                                                                                                                                                                            Daily         Mail,
                                                                                                                                                                                                              crimes."
     saying         that      A.H.             "had       a long          record           of      lying,            theft,         and         blaming                   others          for        her




                                                                                                                          ADVERTISEMENT
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                                       INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                                     1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 46 of NYSCEF:
                                                                                                        RECEIVED  48      01/27/2020
                                                                                                                                               THE
    =                                                                                                                           NEW YORKER


     soliciting             prostitution-with                                    no       mention                  of       underage                  girls.         There                     was       no     requirement                          that           he        register              as a

     sex    offender                   and        no      mandatory                   jail       time.            To          Epstein,               leniency                  seemed                    appropriate;                       he       once              likened               his
                                                                                                              bagel."
     offense          to        that         of     "a person                who          steals         a



     But      Reiter             felt        that        the         charges          were           insufEcient.                         He         requested                      a federal                 investigation,                         and          the          EB.I.,              in    a

     fourteen-month                               inquiry             called          Operation                        Leap          Year,           identified                      at least             thirty-four                      victims                of     Epstein.

     Prosecutors                   prepared                    a fifty-three-page                            indictment,                       which                could                 have          resulted                in    a life           sentence.

     Dershowitz                        argued            that         federal          prosecution                          was       unjustified.                       In        July          of 2007,                he      and         another                    defense

    lawyer           also        wrote              to     prosecutors,                      "As     we believe                      we        persuaded                       you              . . . Mr.           Epstein                 never            targeted
     minors."
                           Epstein's                 lawyers                reportedly                said             that         he was            being              unfairly                     pursued              because                of     his           wealth.



     During               the     next            two         months,              Epstein's                 team             negotiated                    for       a better                    deal         with         the        U.S.          Attorney                      in

    Miami,                Alexander                     Acosta,              who          went        on          to     become                the         Secretary                       of         Labor         in     the        Trump                  Administration.
                                                                                                   agreement,"
    They          arrived               at a "non-prosecution                                                                        in     which              the            federal                 government                      would                 throw              out          its

     indictment                   if    Epstein                 pleaded             guilty          to       two            state       felony             charges                    for        solicitation                    of    prostitution,                           one


     involving              a minor.                   The           deal      had        two        unusual                   facets.          It     contained                          a provision                    granting                 immunity                         to       "any

    potential               co-conspirators";                                and      it was          made                  without             informing                           Epstein's                  accusers,               a violation                       of      the         Crime
     Victims'
                           Rights              Act.           (Dershowitz                     said,          "I    was          not        directly                 involved                     in     any      decision                   not        to     inform                   the

    victims.              That           was         not        my responsibility.")


     On June               30,         2008,             Epstein             pleaded               guilty.              He      was         given           a brief                  sentence:                  eighteen                   months                  in        a county

    jail,     with          access             to      a lenient              work-release                        program.                   Six       days           a week,                     he was              allowed               to     leave               for      an      ofEce

     nearby,          where              he         received            visitors-including,                                       one       deputy                recently                      told      the       Associated                   Press,                  a number                       of
                                                                                                                                                                                                                                           Profundis,"
    young            women.                  While              Epstein              was         in jail,              a friend            asked            what               he was                  reading.               "De                                              he       replied,

     referring             to     the          letter          Oscar          Wilde              wrote             from             prison            to    his          lover                 Lord       Alfred                Douglas.



    After         thirteen                months,                    Epstein           was         released.                   At     his       mansion                       in      New              York,          he        had        a mural                painted                   of

     himself          in jail,            telling              visitors            that       it was              a reminder                   that         he        could                    always          go        back.




                                                                                                                                                                                                                                 He

     D
                  ershowitz                       says        that      after         Epstein                got        out         of jail          they           no        longer                  socialized.                           sometimes                          still        visited

                  the       mansion                      on     East         Seventy-first                        Street,            but       only            to     offer               legal          advice.            Epstein                resumed                      his

     meetings               with          academics                     at the         Brattle               Square                 ofEce,           and,           although                      Lawrence                      Summers                     and          Hen_ry

     Rosovsky                   attended                 at least            once,         Dershowitz                          did      not.



    The        victims,                 too,        wanted              to     distance              themselves                       from            Epstein.                      Virginia                  Giuffre                had      left          his        orbit           in     2002,

     soon        after          she       turned               nineteen.               Maxwell                    and          Epstein               had          agreed                   to     send         her         to    Thailand                     for        a three-week

     course          in     massage,                     and         arranged              for     her        to        bring         back            a young                      girl         for     Epstein.                There,               Giuffre                  met           an

    Australian                   man,             Robert              Giuffre,             who        was              on      vacation.               They               fell            in     love,        and        were          married                    ten         days           later.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                                          INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                                    1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 47 of NYSCEF:
                                                                                                       RECEIVED  48      01/27/2020

    =                                                                                                                                      NEW ŸÓRKER

                                                                                                                                                                                                                        life?"
     answered                  her         cell     phone               and          heard             Maxwell's                       exuberant                     voice:              "Hi,         how's                           Maxwell                 told         her        that
                                                                                                                                                                                                                                                                                             of."
     Epstein              was         being             investigated,                          and         that          if    she          refused             to     coöperate                      with          police            she'd          be      "taken              care

     Giuffre           told           me that               she         declined                     the        offer,          but          reassured                Maxwell                        that         she        wouldn't               speak           to     anyone;                   a

     few       days         later,          Epstein                 and         his        lawyer               called            to        hear         her         say     it     directly.                 She        was          frightened                   that        they          had
                                                                                                                                                                                                                    husband,"
    been         able          to     track          her         down.               "I        wanted              to         start         a brand-new                           life     with             my                                      Giuffre              said.        "And

    when          Ghislaine                       and       Jeffrey              called              it was,             like,         Oh,          my         God,           this          isn't           going            to     go     away.            That          is when                I
                                                                                           past."
     started          having                to      deal         with           the



     In      September,                     2008,            Giuffre                 got        a letter               from            the         U.S.         Department                            of Justice,                   informing                 her         that,           as a

    victim           of        Epstein's,                 she         was        entitled                  to     sue          him          for      damages.                     Giuffre               engaged                    a Miami                lawyer            named

     Katherine                  Ezell,             and          the       following                    May              she       sued             Epstein,                as Jane                   Doe          102.        Epstein                eventually                  settled                 her

     suit,      paying                an     undisclosed                        sum,            but         the         story              persisted.



     In      February,                2011,               Giuffre               heard            from             Sharon                    Churcher,                  a reporter                     for         the        Mail        on Sunday,                      inquiring

     about        her          time          with           Epstein.                  Churcher                        asked            if    she         had         any      way               to    substantiate                       her        story.         Giuffre                had            a
                                                                                                                                                                                                                                                                                                   day,"
    picture            of       her        posing               with           Prince            Andrew,                       the         Duke           of York.                  "She             literally               was      on       the        plane          the         next

     Giuffre           told           me.          (The            Mail          on                              later          paid          her         a hundred                       and         forty         thousand                      dollars          for      the         use        of
                                                                                           Sunday

     the      photo             and         twenty               thousand                      for  giving    interviews.)    Churcher      was                                                             the     first         journalist                 she     had             ever       met,
                                                                                                       buddies."
     and,       Giuffre                said,         "I     felt        like         we        were                   As Churcher      showed                                                               her     pictures                 of     prominent                    men            in

     Epstein's              circle,               Giuffre              identified                    some             of       those          she'd            had         sex with.



    The         next           month,               the         Mail            on                              published                    a series            of        articles,                 focussed                 on      Prince           Andrew,                   which
                                                                                      Sunday

    brought               new          attention                   to     the         case.           Two             EB.I.                agents          contacted                      Giuffre,                 saying             that         they       wanted                 to     reopen

     the      investigation,                         and         they           soon            came             to      Australia                  to     hear            her       recount                  her        experience.                   The          story            also

     attracted              the        notice              of      lawyers                working                  with           other             Epstein                victims.                   That          spring,              Giuffre              got        a call           from


     Bradley              Edwards,                    an        attorney                  in     Florida.                  He         explained                  that         he was                  working                  with          Paul         Cassell,               a

                                 of    Utah               law       professor                    and            a former                   federal                                on       a suit           that         might             overturn                the       non-
    University                                                                                                                                              judge,

    prosecution                       agreement,                       allowing                  a new                inquiry               into         Epstein's                  case.            He       asked               if she          would         talk        about               her

     experience.



     In      December,                      2014,           Giuffre                  set               a foundation,                              Victims              Refuse                   Silence,                to                 survivors                of     sexual             abuse
                                                                                               up                                                                                                                             help

     and       trafficking.                   The           same               month,                she         filed          a motion                  to join             the          suit.         She            claimed              that         Epstein              had          abused

     her,      and        had          trafficked                  her          to    powerful                    friends.                  She       named                 three:              Jean-Luc                     Brunel,               a modelling                       agent;

     Prince          Andrew;                      and       Alan               Dershowitz.                         She           asserted                that         she'd              had         sex with                Dershowitz                      at least             six       times,

     in      Epstein's               various              residences,                      on        his        island,               in     a car,        and         on          his      plane.            When                  I asked            why          she        had

     decided              to     name              Dershowitz,                            she        said,        "Jeffrey                  got      away            with           it,     basically.                  And           Dershowitz                     was          one         of         the
                                                                                 happen."
    people           who              enabled               that          to                                    She           went          on,      "Dershowitz                            thinks                he's       a tyrant               and       can        get         away

    with        anything.                    And            I wanted                  to        say,       I might                   be      as meek                 as a mouse,                        but        I'm        going            to     hold          you
     accountable."
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                                   1:19-cv-03377-LAP Document 125-4 Filed 05/29/20 Page 48 of NYSCEF:
                                                                                                      RECEIVED  48      01/27/2020

    =                                                                                                                            NEW ŸÓRKER


    lasted          almost             five      years.            Starting                  in January,                  2015,           he        made           a series             of      television                   appearances                      to     dispute

     Giuffre's             claims.             Using             some           of       the        same            language                 that      he        had           employed                   to    describe                Epstein's                  victims            a
                                                                                                       liar,"             "prostitute,"                                                 mother,"
     decade           earlier,            he        called            her      a "serial                            a                                      and       a "bad                                          who        could            not        be believed
                                                                                                                                                    me."
     "against          somebody                       with            an     unscathed                    reputation                    like                     He        insisted                that         Giuffre              had        "made              the      whole
                                                             cloth,"                                                                  payday."
     thing       up        out        of whole                                     in     search               of   "a big                                   When               a   TV          reporter                in     Miami                 questioned                     his
                                                                                                                                               "prostitute,"
     characterization                          of     Giuffre,                 a sex-abuse                      victim,            as a                                          Dershowitz                       replied,              "She           made           her           own
                                  life."
     decisions              in




                                                                                                                                   ADVERTISEMENT




    A
                 t Harvard,                    thirty-eight                     of       Dershowitz's                        fellow-professors                                 signed           a letter              supporting                     his      right         to

                 defend               himself.               Among                 themselves,                       they         debated              whether                   the        allegations                      could        be      true,            and
                                                                                                                                                                                                                                                            much,"
    whether                he was             employing                      the        right          strategy.             "I       know           a little            bit     about             his     private              life-not

     Charles           Fried            said.         "I     think             he's      very           much              a family              man.         I was             inclined              to        believe            him.          But          you         know             the

     old     saying-you                        lie     down             with            dogs,          you          get      up       with          fleas.        Epstein               is a very                hard          client           to     represent

    without            getting                smudged                   in     that          way.         It     can       be      done-but                       that         requires              a little              more         distance               and
                                                                                                                                                                                                                                               show."
     discipline,                 and       also       a willingness                          to     eschew                fun,        than          Dershowitz                      perhaps                is willing                to



     Fried       noted            that,          when             Giuffre               made             her        claims              about         Dershowitz,                         "he       responded                     in      typical             Dershowitz

     fashion:          Attack!                 Attack!                Attack!                He        made           her         the     defendant,                      and        he      attacked.                  And          I think                that      probably
                            effect."
     had      some                                But        other             peers           of      his      think            that        his     insistence                  on       winning                    the      case        in     the        court          of
                                                                                                                                                                                                                                                      Giuffre,"
    public          opinion                has        had        disastrous                    results.             "He          created             the      issue            by     his       attacks               on      Virginia                                          a
                                                                                                                                                                                                                                           weight."
    longtime               colleague                  said.           "It      would              have          been         better            to    let     the         allegation                 die         of     its     own


     In     media           appearances,                      Dershowitz                            argued            that         Giuffre's               lawyers,                 Edwards                    and         Cassell,             had         conspired

    with        her        to     fabricate                testimony                    that         would              negate            Epstein's                non-prosecution                                   agreement.                  "If        they          could

     find      a lawyer                who           helped             draft           the        agreement                     who         also      was         a criminal                   having                sex-wow,                       that         could          help
                                                     agreement,"
     them        blow            up     the                                             he      told         CNN.               "So      they         sat     down               together,                 the        three          of     them,             these          two
                                                                                                                                                                                                                               description?'
     sleazy,        unprofessional,                           disbarrable                         lawyers            . . . they              said,         'Who             would            fit     into            this                                          . . . They
                                                                                                                                                              up."
     and      the      woman                  got       together                and           contrived                   and      made             this                       He      declared,                 "The           end         result           of     this        case

     should           be        she     should              go        to jail,  the                 lawyers               should             be     disbarred,                  and         everybody                       should             understand                    that         I
                                                                         innocent."
     am completely                         and        totally                                           The          case         had          continued,                   he      suggested,                       only      because                 Edwards                  and
                                                                                                                 steal."
     Cassell          were            "prepared                  to     lie,       cheat,            and                          Noting              that         Giuffre              had         made              her       allegations                   in      a

     statement,                  rather          than         in        a sworn                 affidavit,              he       said        that      her        lawyers               had         encouraged                       that        choice,              "because
                                                                                                                                                                   jail."
     they       know             if they            submit              a sworn                 affidavit             they         would             go      to
